

Exhibit 10.10
 
CONTRIBUTION AGREEMENT
 
This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of April 28,
2003, by and between Salient Partners, L.P., a Texas limited partnership
(“Salient Partners”), Salient Advisors, L.P., a Texas limited partnership
(“Advisors”), Salient Capital, L.P., a Texas limited partnership (“Capital”),
Salient Partners GP, LLC, a Texas limited liability company (the “General
Partner”), John A. Blaisdell, Andrew B. Linbeck, J. Matthew Newtown, Jeremy L.
Radcliffe, A Haag Sherman, and Adam L. Thomas, (each a “Principal” and,
collectively, the “Principals”), and Sanders Morris Harris Group, Inc., a Texas
corporation (“SMHG”).
 
RECITALS:
 
A. Immediately prior to the closing of the transactions contemplated herein, the
parties desire to form (i) a Delaware limited partnership under the name Salient
Partners Acquisition, L.P. (or such similar name as may be available) (“Newco”),
and (ii) a Delaware limited liability company under the name Salient Capital
Management, LLC (or such similar name as may be available) (“Newco GP”);
 
B. Salient Partners, being the sole limited partner of Advisors and Capital,
desires to contribute to Newco all of its limited partner interests in Advisors
and Capital, respectively, in consideration for (i) 50% of the Class A limited
partner units of Newco, and (ii) certain cash consideration as set forth herein;
 
C. The General Partner desires to contribute to Newco GP all of its general
partner interests in each of Advisors and Capital in consideration for a 50%
member interest in Newco GP;
 
D. SMHG being the owner of all the capital stock of Pinnacle Management & Trust
Company, a state trust company organized under Chapter 181 of the Texas Finance
Code (“PMT”) desires to convert PMT from a trust association organized as a
Texas corporation to a limited trust association organized as a Texas limited
liability company (“New PMT”) and thereafter to contribute to Newco, subject to
approval of the Texas Department of Banking (the “Department of Banking”) all of
the member interests of New PMT and cash, in consideration for (i) 50% of the
Class A limited partners units of Newco, (ii) the Class B limited partner units
(as defined in Section 3.4) of Newco, which shall have a liquidation preference
equal to the members’ equity, of PMT as of the Closing Date (as determined in
accordance with generally accepted accounting principles (“GAAP”)), but shall
not participate in the net profits of Newco, and (iii) a 50% member interest in
Newco GP;
 
E. Each of Salient Partners and the General Partner and SMHG desires to grant to
the other or its designee an option to purchase such party’s 50% limited partner
interest in Newco and member interest in Newco GP on the terms and conditions
set forth herein; and
 
1

--------------------------------------------------------------------------------


 
F. Each of Advisors and Capital is governed by an Agreement of Limited
Partnership dated as of March 15, 2002, as the same may be amended from time to
time (collectively, the “Partnership Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


SECTION 1. Contribution of Interests; Purchase Option.


1.1 SMHG and PMT. Subject to the terms and conditions of this Agreement, at the
Closing:


(a) SMHG will form Newco and Newco GP and will contribute an amount equal to
$1,485,000 in cash to Newco and $15,000 in cash to Newco GP,


(b) subject only to the approval of the Department of Banking, SMHG will convert
PMT from a corporation to a limited liability company to form New PMT) and will
contribute all of the member interest of New PMT to Newco,


(c) Newco will issue to SMHG 50% of the Class A limited partner units in Newco
and all of the Class B limited partner units in Newco, and


(d) Newco GP will issue to SMHG a 50% member interest in Newco GP.


For the avoidance of doubt, the parties agree that, as among the parties, the
contribution of New PMT to Newco shall be effective as of the Closing Date (as
defined in Section 2.1), notwithstanding that approval of the Department of
Banking for the transfer of the member interests of New PMT to Newco shall occur
at a later date.


1.2  Advisors and Capital LP Interests. Subject to the terms and conditions of
this Agreement, at the Closing:


(a) Salient Partners will convey to Newco all right, title and interest in its
limited partner interests in Advisors and Capital, which shall constitute a
99.0% Percentage Interest and Allocation Ratio (as such terms are defined in the
Partnership Agreement) in each of Advisors and Capital, respectively (such
limited partnership interests being referred to collectively herein as the “LP
Interests”), and


(b) Newco will pay over and deliver to Salient Partners $1,485,000 in cash and
will issue to Salient Partners 50% of the Class A limited partner units of
Newco.


1.3 Advisors and Capital GP Interests. Subject to the terms and conditions of
this Agreement, at the Closing:


(a) the General Partner will contribute to Newco GP all right, title and
interest in its general partner interest in Advisors and Capital, which shall
constitute a 1% Percentage Interest and Allocation Ratio of each of Advisors and
Capital, as such terms are defined in the Partnership Agreement, respectively,
and
 
2

--------------------------------------------------------------------------------




(b) Newco GP will pay over and deliver to the General Partner $15,000 in cash
and shall issue to the General Partner a 50% member interest in Newco GP.


The general partner interests of each of Advisors and Capital so contributed are
collectively referred to herein as the “GP Interests” and the GP Interests
together with the LP Interests are collectively referred to herein as the
“Interests” or the “Transferred Interests.” The Interests have the rights,
preferences, powers, qualifications, limitations, and restrictions set forth in
the Partnership Agreement of each of Advisors and Capital.


1.4 Operation of Newco and Newco GP. Newco’s and Newco GP’s agreement of limited
partnership and regulations, respectively, shall provide the following:


(a) Management Committee Composition. Newco, through Newco GP, shall be governed
by a management committee (the “Management Committee”), which shall be comprised
of seven members. Three of the seven members shall be selected by Salient
Partners and shall be the three Principals with the highest percentage ownership
of Newco (initially, Messrs. Blaisdell, Linbeck. and Sherman), with such persons
being referred to herein as the “Salient Designees”). Three of the seven members
shall be selected by SMHG (initially, George L. Ball, Robert E. Garrison II, and
Ben T. Morris, with such persons being referred to herein as the “SMHG
Designees”). The seventh member shall be mutually agreed by the Salient Partners
Designees and the SMHG Designees (the “Independent Director”). The Independent
Director shall serve a one-year term and shall be selected or re-elected (as the
case may be) annually by a majority vote of the Management Committee. The
Independent Director may be removed at any time by a majority vote of the SMHG
Designees and Salient Partners Designees, at which time the SMHG Designees and
Salient Partners Designees shall mutually agree to a new Independent Director.
The Management Committee shall have the rights, powers and duties as set forth
in Newco’s Limited Partnership Agreement and Newco GP’s Operating Agreement (as
hereinafter defined).


(b) Executive Committee. Newco, through Newco GP, shall be operated pursuant to
the directives of an executive committee (the “Executive Committee”). The
Executive Committee shall be comprised of not less than 3 members or more than 5
members. The initial Executive Committee shall be comprised of Messrs.
Blaisdell, Linbeck, Radcliffe, and Sherman and Stephen D. Strake. The Executive
Committee shall be selected from time to time by the Management Committee, but
shall always include the Salient Designees and any Principal that is responsible
for a line of business within Newco. Subject to the overall supervision and
guidance of the Management Committee, the Executive Committee shall have all
rights, duties and obligations to conduct the affairs of Newco not specifically
delegated to the Management Committee. The Executive Committee will keep a
written record of all material actions taken by it and of any and all formal
meetings thereof and will report such actions to the Management Committee at the
regular meeting of the Management Committee next following the meeting of the
Executive Committee at which such action is taken.
 
3

--------------------------------------------------------------------------------




1.5 Purchase Option. Within 30 days following the occurrence of a Change in
Control (as hereinafter defined), (a) SMHG, at its sole and absolute option (the
“Purchase Option”), may purchase all remaining Class A limited partner interests
of Newco and all remaining Class A member interests of Newco GP not then owned
by it (the “Option Interests”) from Salient Partners, the General Partner, or
the Principals (the “Salient Parties”), and the Salient Parties shall be
obligated to sell the Option Interest to SMHG, for the Option Purchase Price (as
hereinafter defined) and (b) if SMHG does not exercise the Purchase Option, the
Salient Parties, at their sole and absolute option (the “Put Option”), may sell
the Option Interests to SMHG, and SMHG shall be obligated to purchase the Option
Interests, for the Option Purchase Price.


For purposes of this Section 1.6, a “Change in Control” shall be deemed to have
occurred if and when, with or without the approval of the board of directors of
the SMHG incumbent prior to the occurrence,


(a) any “person” (as such term is defined in Section 13(d) and 14(d of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than any person who
currently is an employee of the SMHG, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the SMHG representing 51% or more of the combined voting power of
SMHG’s then outstanding securities computed on a fully diluted basis,


(b) the stockholders of SMHG approve (i) a merger or consolidation of SMHG with
any other corporation, other than a merger or consolidation that would result in
the voting securities of SMHG outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50.1% of the combined voting power
of the voting securities of SMHG or such surviving entity outstanding
immediately after such merger or consolidation or (ii) an agreement for the sale
or disposition by SMHG of all or substantially all of the assets of SMHG, or


(c) as the result of a tender offer, merger, consolidation, sale of assets, or
contested election, or any combination of such transactions, the persons who
were directors immediately before the transaction or whose election was approved
by a majority of the persons who were directors immediately before the
transaction shall cease to constitute a majority of the board of directors of
SMHG or of any successor to SMHG.


1.7 Loans. Subject to the terms and conditions of this Agreement, at the
Closing, SMHG shall make a loan to Salient Partners in the amount of $250,000
(the “Loan”). The Loan shall be evidenced by a promissory note issued by Salient
Partners (the “Notes”) that is due and payable one-year following the Closing
Date (the “Maturity Date”), is secured by a pledge of Salient Partner’s 50%
Class A limited partner units in Newco, and provides for the right of offset by
SMHG for any amounts due and owing to it by Salient Partners on or before the
Maturity Date and an interest rate at the lowest short-term applicable federal
rate published by the Internal Revenue Service.
 
4

--------------------------------------------------------------------------------




SECTION 2. Closings.


2.1. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall occur at 10:00 a.m. (Houston time) on a Business Day mutually
agreeable to Salient Partners and SMHG that is not more than 10 Business Days
after the date hereof (the “Closing Date”). In the event that Salient Partners
and SMHG cannot agree on a Closing Date, then the Closing Date shall occur on
the tenth Business Day after the date hereof at the offices of SMHG. At the
Closing:


(a) the respective parties transferring the Transferred Interests will deliver
to the transferees thereof, in accordance with Section 1, the certificates, if
any, representing the applicable interests so transferred, duly endorsed for
transfer, and an Assignment in the form attached hereto as Exhibit A (an
“Assignment of Interests”),


(b) each of Advisors and Capital shall mark its records to admit Newco as a
limited partner of Advisors and Capital, respectively, with a 99% Percentage
Interest and Allocation Ratio as of the Closing Date and to admit Newco GP as
the general partner of each with a 1% Percentage Interest and Allocation Ratio
as of the Closing Date,


(c) Newco will issue the Class A and Class B limited partner interests, and
Newco GP will issue Class A and Class B member interests, to the parties in
accordance with Section 1, and


(d) SMHG, Newco, and Newco GP will deliver the Cash Consideration (as defined in
Section 3), in accordance with Section 1.


Salient Partners’ obligation to consummate the transactions contemplated hereby
and to deliver the Transferred Interests at the Closing, shall be subject to the
following conditions:


(a) receipt by Salient Partners of the Cash Consideration;


(b) the accuracy in all material respects of the representations and warranties
made by SMHG and PMT and the fulfillment of those undertakings of SMHG and PMT
to be fulfilled prior to or at the Closing;


(c) the fulfillment of those undertakings of SMHG and PMT to be fulfilled prior
to or at the Closing;


(d) receipt by Salient Partners of any certificate or certificates of the
officers of SMHG, or public officials of any state, in each case as may be
reasonably requested by Salient Partners;


(e) receipt by Salient Partners of the Loan; and
 
5

--------------------------------------------------------------------------------




(f) the execution of an Agreement of Limited Partnership for Newco (the “Newco
Partnership Agreement”) and Regulations for Newco GP (the “Newco GP
Regulations”) containing such terms, provisions, and conditions as are
acceptable to Salient Partners and the General Partner.


SMHG’s and PMT’s obligations to consummate the transactions contemplated hereby
and to deliver the Purchase Price shall be subject to the following conditions:


(a) the accuracy in all material respects of the representations and warranties
made by the Salient Parties, the General Partner, Advisors, and Capital herein;


(b) the fulfillment of those undertakings of the Salient Parties (as hereinafter
defined), the General Partner, Advisors, and Capital to be fulfilled prior to or
at the Closing;


(c) receipt by SMHG of any certificate or certificates of the officers of the
Salient Parties, the General Partner, Advisors, and Capital, or public officials
of any state, in each case as may be reasonably requested by SMHG;


(d) execution by Salient Partners of the Promissory Notes;


(e) the execution of the Newco Partnership Agreement and the Newco GP
Regulations containing such terms, provisions, and conditions as are acceptable
to SMHG; and


(f) the execution and delivery of the Option and Contribution Agreement (the
“TEF Agreement”) dated of even date herewith, by and among The Endowment Fund
GP, L.P., a Delaware limited partnership (“TEF GP”), The Endowment Fund
Management LLC, a Delaware limited liability company (“TEF LLC” and together
with TEF GP, “TEF”), certain Principals, Salient Endowment Enterprises, LLC, MWY
Consulting, LLC, and SMHG, pursuant to which SMHG will acquire a 23.15% profits
interest in each of TEF GP and TEF LLC and an option to purchase a 23.15%
limited partner interest in each of TEF GP and TEF LLC.
 
 
6

--------------------------------------------------------------------------------

 


2.2 Option Closing. The closing of the purchase and sale of the Option Interests
(the “Option Closing”) shall occur at any time agreed upon by the Salient
Parties, on the one hand, and SMHG, on the other hand, but no later than 30 days
after the date SMHG notifies the Salient Parties or the Salient Parties notify
SMHG of its or their intention to exercise the Purchase Option or Put Option,
respectively (in each case, the “Option Closing Date”). At the Option Closing,
the Salient Parties will deliver to SMHG, the certificates, if any, representing
the Option Interests sold by the Salient Parties, duly endorsed for transfer and
an Assignment of Interests. The Salient Parties’ obligation to complete the sale
and purchase of the Option Interests being sold by the Salient Parties hereunder
and to deliver such certificates and the Assignment of Interests to SMHG at the
Option Closing shall be subject to the receipt by each Salient Party of his or
its allocable share of the Option Purchase Price (as hereinafter defined) for
the Option Interests.


(a) SMHG’s obligation to accept delivery of such certificates and each
Assignment of Interests, and to deliver the Option Purchase Price for the Option
Interests shall be subject to:


(i) the receipt by SMHG of a certificate executed by the Salient Parties
reaffirming the accuracy in all material respects of the representations and
warranties made by the Salient Parties and Advisors and Capital herein as of the
Option Closing Date; provided, however, for purposes of the representations and
warranties set forth in (A) Sections 4.3 and 4.4, the term “Transferred
Interests” shall mean the Option Interests and (B) Section 4.9, the term
“Financial Statements” shall refer to (x) the audited balance sheet of Newco as
of December 31 of the year ended immediately prior to the Option Closing Date,
and the related audited statements of income, changes in partner’s capital, and
cash flows for the year then ended, and the notes and schedules thereto and
(y) the unaudited balance sheet of Newco as of the last day of the calendar
quarter ended immediately prior to the Option Closing Date, and the related
unaudited statements of income, partner’s capital, and cash flows for the three,
six, or nine-month period then ended;


(ii) the fulfillment of those undertakings of the Salient Parties, the General
Partner, Advisors and Capital to be fulfilled prior to or at the Option Closing;
and


(iii) receipt by SMHG of any certificate or certificates of the officers of the
Salient Parties, the General Partner, Advisors and Capital or public officials
of any state as may be reasonably requested by SMHG.


(b) The Salient Parties’ obligations to consummate the transactions contemplated
to occur at the Option Closing are subject to the following conditions:


(i) the fulfillment of those undertakings of SMHG to be fulfilled prior to or at
the Option Closing;


(ii) receipt by the Salient Parties of any certificate or certificates of the
officers of SMHG or public officials of any state as may be reasonably requested
by the Salient Parties; and


(iii) immediate full vesting of any restricted stock purchased by Principals
pursuant to Section 10.6 hereof.


In addition, on the Option Closing, each Principal agrees to enter into
employment agreements with SMHG (or its successor) providing for the employment
of each such person by Newco for a term of two years following the closing date
relating to the Change of Control, with compensation and upon such terms and
conditions, including a coterminous covenant not to compete, that are mutually
acceptable to SMHG or its successor and each such person (but in no event shall
such person’s compensation be less than the compensation received by such person
prior to such Change of Control).
 
7

--------------------------------------------------------------------------------




SECTION 3. Consideration.


3.1. Cash Consideration. The aggregate cash consideration (the “Cash
Consideration”) for the Interests contributed by Salient Partners pursuant to
Section 1 shall be $1,500,000, which shall be allocated among the Interests as
set forth on Schedule 3.1 and paid in cash by wire transfer of immediately
available funds to an account or accounts designated by Salient Partners.


3.2 Additional Consideration. In addition to the Cash Consideration, SMHG shall
issue to Salient Partners and the General Partner on March 31, 2005, a number of
shares of common stock, $0.01 par value per share, of SMHG (the “SMHG Stock”),
not to exceed 1,200,000 shares (as adjusted for stock splits, stock dividends,
or recapitalizations), based on the pre-tax income of Newco, Newco GP, and their
subsidiaries and attributable to SMHG’s and the Principals’ (or successors
thereto) direct or indirect ownership interests in TEF and any new business line
established by the owners thereof but held outside of Newco, Newco GP, or any
subsidiary thereof (“New Business Lines”) (collectively, the “Newco Group”) for
the calendar year 2004 (which shall include all of New PMT’s pre-tax income in
2004, even if it has not been consolidated with Newco by January 1, 2004)
(“Combined Pre-tax Income”) in excess of $500,000. The number of shares of SMHG
Stock to be issued shall be equal to the product of such pre-tax income of the
Newco Group for 2004 multiplied by 0.15 (the “Allocable Share Amount” and,
together with the Cash Consideration, the “Purchase Price”). By way of example,
if New PMT had not been combined with the Newco Group until June 30, 2004 for
regulatory reasons and earned $500,000 in pre-tax income during that period and
$250,000 thereafter ($750,000 for the entire year) and the Newco Group otherwise
earned $500,000 in pre-tax income in 2004, then Combined Pre-tax Income would be
$1,250,000 and the Allocable Share Amount would be 187,500 shares. In the event
that the Combined Pre-tax Income for the Newco Group was $750,000, then the
Allocable Share Amount would be 112,500. In the event that the Combined-Pre-tax
Income is equal to or less than $500,000, no shares would be issued and if
Combined-Pre-tax Income is equal to or greater than $500,000, the first $500,000
of pre-tax income would be included in determining Combined Pre-tax Income. For
purposes of this Section 3.2, Combined Pre-tax Income shall be determined in
accordance with GAAP consistently applied, subject to any adjustment required by
Section 10.9.


3.3 Option Purchase Price. The aggregate purchase price (the “Option Purchase
Price”) (which shall be paid to the Salient Parties or the then current owners
of the Option Interests pro rata in accordance with the number of Option
Interests being sold by such person) for the Option Interests purchased by SMHG
pursuant to Section 1.2 shall be


(a) if the Purchase Option is exercised and the Option Closing Date is on or
prior to December 31, 2004, an amount equal to ten percent of the total
consideration received by SMHG or its shareholders in the form in which it is
received in connection with any Change in Control transaction,or
 
8

--------------------------------------------------------------------------------




(b) if (i) the Put Option is exercised or (ii) the Purchase Option is exercised
and the Option Closing Date is subsequent to December 31, 2004, an amount equal
to the earnings of the Newco Group (for purposes of this Section 3.3, Newco
Group shall not include any interest in TEF GP or TEF LLC) allocable (directly
or indirectly) to the Salient Parties or the then-current owners of the Option
Interests for the twelve-month period ending prior to the Option Closing Date
multiplied by the Option Multiple (as hereinafter defined), less the Liquidation
Preference as provided in Section 3.4 in the case of the exercise of the
Purchase Option subsequent to December 31, 2004.


For purposes of this Section 3.3, the earnings of Newco shall mean the trailing
twelve months net income of the Newco Group, in each case determined in
accordance with GAAP consistently applied (as adjusted pursuant to Section 10.9,
if any), but using the effective tax rate of SMHG for the purposes of
determining federal income tax; provided, however, that the Option Purchase
Price shall be reduced on a dollar for dollar basis by any amount paid by SMHG
to the Principals (or, in the case of Messrs. Linbeck, Sherman and Radcliffe,
Salient Endowment Enterprises, LLC (“SEE”)) pursuant to the TEF Agreement as a
result of such Change in Control transaction to purchase any interests in TEF GP
or TEF LLC therefrom that SMHG does not already own; and provided further,
however, that in determining the “net income” of the Newco Group, general and
administrative expenses (salary, travel and entertainment, technology and
occupancy expenses only (“G&A Expenses”)) of the Newco Group, on the one hand,
and G&A Expenses of TEF GP and TEF LLC, on the other hand, shall be allocated to
each proportionately based on their respective revenues. By way of example, if
the Newco Group, on the one hand, and TEF GP and TEF LLC, on the other hand
taken as one enterprise, had G&A Expenses of $1,000,000 and $100,000,
respectively, and revenues of $3,000,000 and $3,000,000, respectively, such G&A
Expenses would be allocated $550,000 to the Newco Group and $550,000 to TEF GP
and TEF LLC (taken as one enterprise) for purposes of determining the net income
of the Newco Group. Notwithstanding anything to the contrary herein, in no event
shall SMHG pay more aggregate consideration in respect of the Option Purchase
Price and the corresponding price applicable to TEF GP and TEF LLC as a result
of the aforestated allocation of G&A Expenses.


The Option Multiple means the greater of:


(a) six or


(b) 0.70 times the result of dividing


(i) an amount equal to the greater of (x) 5% of the sum of the closing prices
for shares of SMHG Stock as reported by The Nasdaq Stock Market for the 20
trading days prior to the Option Closing Date or (y) the price per share of SMHG
stock being offered to SMHG shareholders as a result of the Change of Control by
 
9

--------------------------------------------------------------------------------




(ii) the net income per fully diluted share of SMHG determined in accordance
with GAAP for the twelve-month period ending on the last day of the month ending
immediately preceding the Option Closing Date.


The Option Purchase Price shall be paid in the form in which it is received by
SMHG. The Purchase Option and the Change In Control Option (as defined in the
TEF Agreement) must be exercised simultaneously, if at all. The Option Purchase
Price shall be paid in cash by wire transfer of immediately available funds to
an account designated by the Salient Parties or, in the event a Change in
Control transaction includes some or all consideration other than cash, by
delivery to the Salient Parties of consideration in the form received by SMHG in
the Change of Control transaction.


3.4 Class B Units in Newco. At Closing, Newco shall issue to SMHG preference
units equal (“Class B Units”). The Preference Units shall have a liquidation
preference equal to the members’ equity of New PMT as of March 31, 2003, as
determined in accordance with GAAP (the “Liquidation Preference”) and shall be
manditorily redeemable by Newco upon the earlier to occur of:


(a) a Change in Control, provided that such Change in Control is not coupled
with an exercise of the Purchase Option or the Put Option on or before December
31, 2004,


(b) the tenth anniversary after Closing or


(c) in the event that either the Salient Parties or SMHG exercises their right
in Article 8 to purchase the other’s interest in Newco and Newco GP (in which
case, the redemption of the Class B Units shall be subject to Article 8).


Class B Units shall not be allocated any profit or loss, have any voting rights,
or be entitled to any distributions other than the Liquidation Preference, and
shall not be transferable by SMHG without the prior written consent of Salient
Partners. The remaining terms of the Class B Units shall be set forth in the
Newco Limited Partnership Agreement. By way of example, in the event that there
is a Change of Control occurring after December 31, 2004, and the net income of
the Newco Group is $2 million and SMHG’s adjusted multiple is 21 (0.7 times 30,
assumed multiple), then the total consideration for the Newco Group would be $42
million, which would be adjusted by Class B Units (assumed to be $4.5 million).
Accordingly, in such an example, SMHG would have a $4.5 million Liquidation
Preference and the remaining consideration of $37.5 million would be split 50% -
50% between the Salient Parties and SMHG; provided, however, that in no event
shall the Liquidation Preference apply in the event that SMHG exercises its
Purchase Option on or before December 31, 2004.


SECTION 4. Representations and Warranties of Salient Partners, the General
Partner, Advisors, Capital and the Principals. The Principals severally, and
Salient Partners, the General Partner, Advisors and Capital jointly and
severally, represent and warrant to SMHG as follows:


4.1. Organization, Existence, and Qualification. Each of Salient Partners,
Advisors and Capital is a limited partnership duly organized and validly
existing under the laws of the State of Texas. The General Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas. Each of Salient Partners, Advisors, Capital and
the General Partner has the power and authority to carry on its business as it
is now being conducted and to own, lease, and operate all of its properties and
assets. Each of Salient Partners, Advisors, Capital, and the General Partner is
duly qualified to do business in each other jurisdiction in which qualification
is required, except where the failure to be so qualified will not have a
Material Adverse Effect (as hereinafter defined). The General Partner has
delivered to SMHG a true and correct copy of the Partnership Agreement of each
of Advisors and Capital, together with all amendments thereto, as in effect on
the date hereof.
 
10

--------------------------------------------------------------------------------




4.2. Outstanding Partnership Interests and Member Interests. The Principals
constitute all of the members of the General Partner and all of the limited
partners of Salient Partners. The General Partner is the sole general partner of
each of Advisors and Capital and has a 1% Percentage Interest and Allocation
Ratio in Advisors and Capital. Salient Partners is the sole limited partner of
each of Advisors and Capital and holds a 99% Percentage Interest and Allocation
Ratio in each of Advisors and Capital. No subscription, warrant, option,
convertible security, or other right (contingent or other) to purchase or
otherwise acquire limited partner or other equity interests of Advisors or
Capital is outstanding on the Closing Date. The outstanding partnership
interests of each of Advisors and Capital, have been duly authorized and have
been issued in compliance with the applicable Partnership Agreement and all
applicable securities laws, and were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase such
partnership interests.


4.3. Sale and Delivery of the Transferred Interests. Except as set forth on
Schedule 4.3, Salient Partners and the General Partner represents and warrants
to SMHG that each of Salient Partners and the General Partner (i) has not
pledged, sold, or encumbered the Transferred Interests to be contributed by
Salient Partners or the General Partner pursuant to this Agreement and the
Transferred Interests are free and clear of all liens and encumbrances, (ii) is
the owner of the Transferred Interests and has full authority and power to
transfer the Transferred Interests contributed or sold by Salient Partners or
the General Partner pursuant to this Agreement, (iii) has paid in full all
capital contributions of Salient Partners or the General Partner required by the
applicable Partnership Agreement with respect to the Transferred Interests, (iv)
has no outstanding obligations to Advisors or Capital with respect to the
Transferred Interests contributed by Salient Partners or the General Partner
under the Partnership Agreement, and (v) has full power and authority to enter
into this Agreement and perform the transactions contemplated by this Agreement.
Each of Salient Partners and the General Partner waives any right of first
refusal or similar rights with respect to the purchase of the Transferred
Interests. No approval or authority of any person will be required for the sale
of the Transferred Interests to be sold by Salient Partners and the General
Partner as contemplated herein. Such sale of the Transferred Interests shall be
in compliance with all applicable securities laws.


4.4. Authority, Due Execution, Delivery, and Performance of the Agreement.
Except as set forth on Schedule 4.4,


(a) Each of Advisors and Capital has full limited partnership power and
authority to enter into this Agreement and perform the transactions contemplated
by this Agreement. This Agreement has been duly authorized, and at the Closing
will have been duly executed and delivered by each of Advisors and Capital. The
execution, delivery, and performance of this Agreement by Advisors and Capital
and the consummation by Advisors and Capital of the transactions contemplated
herein will not violate any provision of their respective Certificate of Limited
Partnership or the Partnership Agreement.
 
11

--------------------------------------------------------------------------------




(b)  Salient Partners has full limited partnership power and authority to enter
into this Agreement and perform the transactions contemplated by this Agreement.
This Agreement has been duly authorized, and at the Closing will have been duly
executed and delivered by Salient Partners. The execution, delivery, and
performance of this Agreement by Salient Partners and the consummation by
Salient Partners of the transactions contemplated herein will not violate any
provision of the Certificate of Limited Partnership or the Agreement of Limited
Partnership of Salient Partners.


(c)  The General Partner has full limited liability company power and authority
to enter into this Agreement and perform the transactions contemplated by this
Agreement. This Agreement has been duly authorized, and at the Closing will have
been duly executed and delivered by the General Partner. The execution,
delivery, and performance of this Agreement by the General Partner and the
consummation by the General Partner of the transactions contemplated herein will
not violate any provision of the Articles of Organization or the Regulations of
the General Partner.


(d) Each Principal has full power and authority to enter into this Agreement and
perform the transactions contemplated by this Agreement. This Agreement has been
duly authorized, and at the Closing will have been duly executed and delivered
by each Principal.


(e)  The execution, delivery, and performance of this Agreement by each of the
Salient Parties, Advisors, and Capital and the consummation by each of them of
the transactions contemplated herein will not (i) result in the creation of any
lien, charge, security interest, or encumbrance upon any of their respective
assets pursuant to the terms or provisions of, or conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under any material agreement, mortgage, deed
of trust, lease, franchise, license, indenture, permit or other instrument to it
is a party or by which it or any of its properties may be bound or affected and
in each case which individually or in the aggregate would have a material
adverse effect on the condition (financial or otherwise), properties, business,
prospects, or results of operations of the Salient Parties, Advisors, or Capital
(a “Material Adverse Effect”), or (ii) violate any statute or any authorization,
judgment, decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental body applicable to the Salient
Parties, Advisors, or Capital or any of their respective properties. No consent,
approval, authorization, or other order of any court, regulatory body,
administrative agency or other governmental body is required for the execution
and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, except for compliance with all securities laws
applicable to the sale of the Transferred Interests.
 
12

--------------------------------------------------------------------------------




(f) Upon the Salient Parties’, Advisors’, and Capital’s execution and delivery
of this Agreement, and assuming the valid execution and delivery hereof by SMHG,
this Agreement will constitute a valid and binding obligation of each of the
Salient Parties, Advisors, and Capital, enforceable against each of them in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


4.5. Subsidiaries; Other Interests. Neither Advisors nor Capital has any
investments or ownership interests in any corporations, partnerships, joint
ventures, or other business enterprises.


4.6. No Defaults. Neither Advisors nor Capital is in violation of or default
under any provision of its respective Certificate of Limited Partnership, the
Partnership Agreement, or other organizational documents. The General Partner is
not in violation of or default under any provisions of its Articles of
Organization, Regulations, or other organizational documents. Neither Advisors,
Capital nor, to the best knowledge of the Salient Parties, any other party
thereto, is in breach of or default with respect to any provision of any
agreement, judgment, decree, order, mortgage, deed of trust, lease, franchise,
license, indenture, permit, or other instrument to which any of them is a party
or by which any of their respective properties are bound; and there does not
exist any state of facts which, with notice or lapse of time or both, would
constitute an event of default as defined in such documents on the part of
Advisors or Capital, except for such breaches and defaults that individually or
in the aggregate would not have a Material Adverse Effect. Neither Advisors nor
Capital is in violation of (a) any judgment, order, or decree by which any of
them or their respective properties is bound or (b) any statute, rule, or
regulation of any governmental authority, except for such violations that
individually or in the aggregate would not have a Material Adverse Effect.


4.7. No Actions. There are no legal, administrative, or governmental actions,
suits or proceedings, disciplinary proceedings, or investigations of any nature
pending or, to the best knowledge of the Salient Parties, threatened to which
Advisors, Capital, or any partner, officer, manager, or employee of any of them
is or may be a party or of which property owned or leased by any of them is or
may be subject (except for litigation that individually or in the aggregate
would not have a Material Adverse Effect); and no material labor problem or
labor disturbance by the employees of Advisors or Capital, exists, or, to the
best knowledge of the Salient Parties, is imminent. Neither Advisors nor Capital
is a party to or subject to the provisions of any injunction, judgment, decree,
memorandum of understanding or similar arrangement, or order of any court,
regulatory body, administrative agency or other governmental body charged with
supervision or regulation of Advisors or Capital, including the supervision or
regulation of investment Advisors.
 
13

--------------------------------------------------------------------------------




4.8. Compliance. Advisors is duly registered as an investment Advisor under the
Investment Adviser’s Act of 1940, as amended (the “Advisers Act”) with the
Securities and Exchange Commission (the “Commission”). Advisors has furnished to
SMHG a true, correct, and complete copy of Advisor’s currently effective Form
ADV (parts I and II), as filed with the Commission, and has made available to
SMHG all state registration forms, all prior Form ADV filings, and all reports
filed by Advisors with the Commission under the Advisers Act and the rules
promulgated thereunder and under similar state statutes since its formation.
Advisors is in possession of all permits, licenses, and other authorizations
material to the conduct of its business as currently conducted or as proposed to
be conducted. Advisors has timely filed all material reports, forms, schedules,
statements, documents, and other filings, together with any amendments required
to be made with respect thereto, with the Commission, any applicable federal,
state, or local governmental authorities, or any non-governmental
self-regulatory agency, commission, or authority, including all material
reports, statements, and filings required under the Advisers Act and any
applicable state securities laws, and has paid all fees and assessments due and
payable in connection therewith. The information contained in such forms and
reports was true and complete as of the time of filing and, except as indicated
in a subsequent form or report filed before the Closing Date, continues to be
true and complete. As of their respective dates each of such forms and reports
complied in all material respects with the requirements of the applicable
statutes, rules, and regulations pursuant to which they were filed, and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
Schedule 4.8 lists the states in which Advisors has made all notice filings
required in connection with its status as an investment Advisor. Except as set
forth on Schedule 4.8, neither Advisors nor, to the knowledge of Advisors and
the Salient Parties, any “associated person” (as defined in the Exchange Act) of
Advisors is required to be registered as a broker-dealer or as an associated
person to a registered broker-dealer. Advisors has not been advised, and has no
reason to believe, that Advisors is not conducting business in compliance with
all licenses, permits, and other authorizations material to the conduct of its
business and with all applicable laws, rules, and regulations of the
jurisdictions in which it is conducting business, except where failure to be in
compliance would not have a Material Adverse Effect. No governmental authority
has initiated any administrative proceeding or, to the knowledge of Advisors or
the Salient Parties, investigation into or related to the business or operations
of Advisors. Except as set forth on Schedule 4.8, there is no unresolved
violation, criticism, or exception made in writing by any governmental agency
with respect to any report or statement by any governmental agency relating to
any examination of Advisors. Advisors has never been subject to an examination
by the Commission.


4.9. Financial Statements. Salient Partners has delivered to SMHG accurate and
complete copies of the unaudited balance sheet of each of Advisors and Capital
as of March 31, 2003, and the related unaudited statements of income and
partner’s capital for the three-month period then ended (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with the books of account and records of each of Advisors and Capital
and generally accepted accounting principles consistently applied except as
otherwise indicated in such statements. The Financial Statements fairly present
the respective financial positions of Advisors and Capital and the income,
partners’ equity, and cash flows of such parties’ business at the dates and for
the periods indicated (subject to normal year-end adjustments in the case of
unaudited interim financial statements), in accordance with GAAP consistently
applied except as otherwise indicated in such statements, and do not omit to
state any information necessary in order to make such financial statements not
materially misleading.
 
14

--------------------------------------------------------------------------------




4.10. Absence of Undisclosed Liabilities. Except as set forth in the Financial
Statements or Schedule 4.10, or in this Agreement or in any Schedule attached to
this Agreement or delivered pursuant hereto, neither Advisors nor Capital has
any, and none of its respective assets or properties are subject to any,
liabilities or obligations (accrued, absolute, contingent or otherwise), other
than unsecured expenses and trade accounts payable arising in the ordinary
course of business since December 31, 2002, and state income and franchise taxes
accrued in respect of their respective operations since December 31, 2002.
Except as disclosed to SMHG, neither Advisors nor Capital is in default in
respect of any term or condition of any indebtedness or liability. There are no
facts in existence on the date hereof and known to the Salient Parties which
might reasonably serve as the basis for any material liabilities or obligations
of Advisors or Capital that are not disclosed in this Agreement or in the
Schedules attached to this Agreement and delivered pursuant hereto.


4.11. Taxes. Each of Advisors and Capital has elected to be taxed as a
partnership for federal income tax purposes. Each of such parties has filed all
federal, state, county and local tax and informational returns required to be
filed by it and each of Advisors and Capital has paid all taxes, assessments,
and governmental charges that have become due or payable, including, without
limitation, all taxes that either Advisors or Capital is obligated to withhold
from amounts owing to employees. No audit, action, suit, proceeding, claim,
examination, deficiency, or assessment is currently pending or, to the best of
the knowledge of the Salient Parties, threatened against any of such parties.
There is no tax lien (other than for current taxes not yet due and payable),
whether imposed by a federal, state, county, or local taxing authority,
outstanding against the assets, properties or business of Advisors or Capital.
No federal income tax returns of Advisors or Capital are presently being audited
by the Internal Revenue Service and none of the Salient Parties has received any
notice that any examination is being conducted by the Internal Revenue Service
of the federal income tax returns of such parties for any taxable year. Copies
of all federal and state income tax returns heretofore filed by such parties
have been furnished to SMHG.


4.12. Properties. Each of Advisors and Capital, as of the applicable dates
referred to therein, had good and marketable title to all the properties and
assets reflected as owned by it in the Financial Statements, subject to no lien,
mortgage, pledge, charge or encumbrance of any kind except (i) those, if any,
reflected in the Financial Statements or listed in Schedule 4.12, or (ii) those
that are not material in amount and do not adversely affect the use made and
currently proposed to be made of such property by such parties. Each of Advisors
and Capital holds its respective leased properties under valid and binding
leases. Each of Advisors and Capital owns or leases all such properties as are
necessary to its operations as now conducted. Neither Advisors nor Capital owns
any real property. Any real property and facilities held under lease by Advisors
or Capital are held by it under valid, subsisting, and enforceable leases of
which each of them is in compliance.
 
15

--------------------------------------------------------------------------------




4.13.  Intellectual Property.


(a) Each of Advisors and Capital owns or has the right to use all Intellectual
Property Rights (as hereinafter defined) used by them for the conduct of their
respective business, which Intellectual Property Rights are the only
Intellectual Property Rights necessary or required for the conduct of their
respective businesses as they are currently being conducted.


(b) Neither Advisors nor Capital is in default of its obligations to pay
royalties or other amounts to other persons by reason of the ownership or use of
any Intellectual Property Rights used by such party for the conduct of its
respective business.


(c) No Intellectual Property Right owned by any of Advisors or Capital violates
or will violate any license or infringes or will infringe any Intellectual
Property Rights of another. To the best knowledge of such parties, no
Intellectual Property Right, product or service marketed, sold or licensed (as
licensor or as licensee) by such parties violates or will violate any license or
infringes or will infringe any Intellectual Property Rights of another, nor has
any such party received any notice that any of the Intellectual Property Rights
used by such party for the conduct of its respective business, conflicts or will
conflict with the rights of others.


(d) There are no claims pending or, to the best of such party’s knowledge,
threatened with respect to any Intellectual Property Rights necessary or
required for the conduct of the respective businesses of such parties as
currently conducted, nor, to the best knowledge of such parties, does there
exist any basis therefor.


As used herein, the term “Intellectual Property Rights” means all patents,
trademarks, service marks, trade names, copyrights, inventions, trade secrets,
know-how, licenses, proprietary processes and formulae and applications for
patents, trademarks, service marks, and copyrights. Schedule 4.13 sets forth all
Intellectual Property Rights of Advisors and Capital.


4.14. Ineligible Persons. Neither Advisors nor, to the knowledge of any of the
Salient Parties and Advisors, any “associated person” (as defined in the
Advisers Act) of Advisors, has been convicted of any crime or has been subject
to any disqualification that would be a basis for denial, suspension, or
evocation of registration of an investment advisor under Section 203(e) of the
Advisers Act or Rule 206(4)-4(b) thereunder or is otherwise ineligible pursuant
to Section 203 of the Advisers Act to serve as an investment Advisor or
associated person to a registered investment Advisor.


4.15. Absence of Certain Changes of Events. Except as set forth in Schedule 4.15
or in the Financial Statements, since December 31, 2002:


(a) there has been no material change in the condition, financial or otherwise,
or operations of any of Advisors or Capital;
 
16

--------------------------------------------------------------------------------




(b) neither Advisors nor Capital has incurred any indebtedness for money
borrowed or any material liability or obligation, contingent or otherwise,
except in the ordinary course of business, or entered into any material
commitment or other transaction not in the ordinary course of business;


(c) there has been no event, occurrence, or development that has resulted or
that could result in a Material Adverse Effect with respect to any of Advisors
or Capital;
 
(d) neither Advisors nor Capital has declared or made any payment or
distribution of cash or other property to its partners or officers (other than
in compliance with existing compensation agreements or incentive option plans),
or purchased, redeemed (or made any agreements to purchase or redeem) any
limited partner interest;
 
(e) neither Advisors nor Capital has altered its method of accounting;


(f) neither Advisors nor Capital has incurred or become subject to any material
claim or material liability for any damages or alleged damages for any actual or
alleged negligence or other tort or breach of contract;


(g) except in the ordinary course of business and consistent with past
practices, neither Advisors nor Capital has sold, transferred, or otherwise
disposed of, or agreed to sell, transfer or otherwise dispose of any of its
assets, property or rights or canceled or otherwise terminated, or agreed to
cancel or otherwise terminate, any debts or claims;


(h) neither Advisors nor Capital has entered or agreed to enter into any
agreement or arrangement granting any preferential rights to purchase any of its
assets, property or rights, or requiring the consent of any party to the
transfer and assignment of any of such assets, property or rights;


(i) neither Advisors nor Capital has made any change in its authorized capital
or outstanding securities;


(j) neither Advisors nor Capital has issued, sold, delivered or agreed to issue,
sell or deliver any member interests, bonds or other securities, or granted or
agreed to grant any options, warrants or other rights calling for the issue,
sale or delivery thereof;


(k) neither Advisors nor Capital has adopted any new, or made any increase in,
any profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement or other employee benefit plan, payment or arrangement made to, for
or with any of such officers, directors or salaried employees;


(l) neither Advisors nor any employee of Advisors has been cited for any
violations of the Advisers Act or the rules and regulations of the Commission
promulgated thereunder; and
 
17

--------------------------------------------------------------------------------




(m) neither Advisors nor Capital has entered into any material oral or written
agreement or other transaction that is not in the ordinary course of business.


4.16. Furniture and Equipment. Attached hereto as Schedule 4.16 is a list
setting forth a description of all major items of furniture and equipment owned
or leased by any of Advisors or Capital at March 31, 2003. All items of
furniture and equipment reflected on the Financial Statements or Schedule 4.16
are in good operating condition and in a state of reasonable maintenance and
repair, ordinary wear and tear excepted, and are free from any known defects
except such as require routine maintenance and such minor defects as do not
substantially interfere with the continued use thereof in the conduct of normal
operations.


4.17. Material Contracts. Attached hereto as Schedule 4.17 is a list as of the
date of this Agreement of certain written or oral leases, contracts,
commitments, agreements, guarantees, and other documents to which any of
Advisors or Capital is a party or by which it is bound. Except for contracts and
documents listed in Schedule 4.17, neither Advisors nor Capital is a party to or
bound by any written or oral (a) contract not made in the ordinary course of
business; (b) employment contract; (c) bonus, pension, profit sharing,
retirement, hospitalization, insurance or other plan providing employee
benefits; (d) lease with respect to any property, real or personal, whether as
lessor or lessee; (e) continuing contract for the future purchase of materials,
supplies or equipment in excess of the requirements of its business now booked;
(f) contract or commitment for capital expenditures; (g) contract continuing
over a period of more than six months from its date; (h) contract providing for
annual payments in excess of $25,000 or aggregate payments in excess of $50,000,
or (i) contract between any member or employee of any of Advisors or Capital and
such party, (j) promissory note, loan agreement, guarantee or other contract or
commitment for the borrowing of money by any of Advisors or Capital, or (k)
contract material or necessary to conduct the operations and business of any of
Advisors or Capital. A true copy of each lease, contract, commitment and
agreement listed in Schedule 4.17 has been furnished to SMHG or made available
for review by SMHG, and, except as otherwise disclosed on Schedule 4.17, each
such lease, contract, commitment and agreement is in full force and effect and
neither Advisors nor Capital and, to the knowledge of the Salient Parties and
the General Partner, none of the other parties thereto are in default
thereunder.


4.18. Employees. Attached hereto as Schedule 4.18 is a schedule listing the
names and annual rates of compensation of all the present officers, salaried
employees and agents of each of Advisors and Capital. Schedule 4.18 summarizes
the bonuses, profit sharing, incentive, percentage compensation and other like
benefits, if any, paid or payable to such officers, directors, employees and
agents on an annual basis (i.e., for calendar year 2003). Schedule 4.18 also
sets forth all loans and advances (other than routine travel advances to be
repaid or formally accounted for within 60 days) made by any of Advisors or
Capital since December 31, 2002, to any Principal or to any director, officer or
employee of any of Advisors or Capital, and the current status thereof, whether
or not such loan or advance is presently outstanding. Each employee of Advisors
who is required to be registered as an investment Advisor representative or
solicitor (or in a similar capacity) with the securities commission of any state
are duly registered as such and such registrations are in full force and effect.
 
18

--------------------------------------------------------------------------------




4.19. Investment Company, Etc. Neither Advisors nor Capital is regulated or
required to be registered as an investment company, commodity trading advisor,
commodity pool operator, futures commission merchant, introducing broker, or
transfer agent under and federal, state, or local statute, laws, rule, or
regulation; provided, however, that Capital is undergoing registration with the
Commission and the National Association of Securities Dealers as a
“broker-dealer.”
 
4.20. Insurance. Each of Advisors and Capital maintains the insurance policies
summarized on Schedule 4.20. To the knowledge of the Salient Parties and the
General Partner, all such insurance policies are in full force and effect.


4.21. Employee Benefit Plans. There are no employee “pension benefit” or
“welfare” plans (as such terms are defined in the Employee Retirement Income
Security Act of 1974, as amended) maintained by any of Advisors or Capital or to
which any of them contributes or is required to contribute. Since December 31,
2002, there has been no termination or partial termination, or commencement of
proceedings seeking termination, with respect to any employee pension benefit
plan previously maintained by any of Advisors or Capital or any employee pension
benefit plan to which such party previously contributed or was required to
contribute.


4.22 Customer Relationships. Advisors is in compliance with the terms of each
contract with any customer to whom Advisors provides services (a “Client”), and
each such contract is in full force and effect. There are no disputes pending
or, to the knowledge of the Salient Parties, threatened with any Client under
the terms of such contract or with any former Client. Advisors has provided or
made available to SMHG true and complete copies of the standard form of all
advisory and similar agreement with Clients. To the knowledge of the Salient
Parties, there have been no complaints or disputes with customers that have not
been resolved that are expected to result in a Material Adverse Effect.


4.23. Brokers. None of Advisors, Capital or the Salient Parties is a party to or
in any way obligated under any contract or other agreement and there are no
outstanding claims against any such party for the payment of any broker’s or
finder’s fee in connection with the origin, negotiation, execution or
performance of this Agreement.


4.24. Questionable Payments. Neither Advisors nor Capital has made, and none of
the Salient Parties has any knowledge or information that any member, manager,
officer, employee, agent or other representative of Advisors or Capital or any
person acting on behalf of any of them has made, directly or indirectly, any
bribes, kickbacks, political contributions with corporate funds, payments from
corporate funds not recorded on the books and records of Advisors or Capital,
payments from corporate funds that were knowingly and falsely recorded on the
books and records of Advisors or Capital, payments from corporate funds to
governmental officials in their individual capacities or illegal payments from
corporate funds to obtain or retain business.


4.25. Transactions with Affiliated Parties. Except as set forth on Schedule
4.25, neither Advisors nor Capital has engaged in any transactions with any
Affiliated Party (other than transactions inherent in the normal capacities of
partners, managers, officers, or employees). Except as set forth in Schedule
4.25, no Affiliated Party has any ownership interest, directly or beneficially,
in any competitor or customer of any of Advisors or Capital (except with respect
to no more than 1% of the issued stock of any company the securities of which
are publicly traded on a national stock exchange or in the over-the counter
market or accounts of the Principals or family members thereof). For purposes of
this Section 4.25, “Affiliated Party” means the Principals, employees, officers,
managers, and partners of any of Advisors or Capital; any spouse or child of the
Principals or an employee, officer, manager, or partner of any of Advisors or
Capital; any trust of which a Principal or any employee, officer, manager, or
partner of any of Advisors or Capital is a grantor, trustee or beneficiary; any
corporation of which a Principal or any employee, officer, manager, or partner
of any of Advisors or Capital, or any spouse or child of a Principal or such
employee, officer, manager or partner, is an officer, director or shareholder;
or any partnership of which the any Principal, or any employee, officer,
manager, or partner of any of Advisors or Capital, is a partner.
 
19

--------------------------------------------------------------------------------




4.26. Books and Records. The books and records of each of Advisors and Capital
are in all material respects complete and correct and have been maintained in
accordance with good business practice and reflect a true record of all meetings
or proceedings of its managers and members.


4.27. Discretionary Accounts. Advisors has operated its investment accounts for
which it has investment discretion in accordance with the investment objectives
and guidelines in effect for each such investment account, except when lack of
compliance would not be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect on Advisors.


4.28. Environmental and Safety Laws. Neither Advisors nor Capital is in
violation of any applicable statute, law, or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law, or regulation.


4.29. Accredited Investors; Acquisition for Investment. Except as set forth on
Schedule 4.29, Salient Partners is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), is knowledgeable, sophisticated, and experienced in making,
and is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the acceptance of SMHG
Stock as part of the Purchase Price, and has requested, received, reviewed, and
understood all information he deems relevant in making and informed decision to
accept SMHG Stock as part of the Purchase Price. The SMHG Stock to be issued to
Salient Partners pursuant to this Agreement will be acquired for Salient
Partners’ own account for investment only. Salient Partners agrees that it will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the shares of SMHG Stock except in compliance with the Securities
Act, rules and regulations promulgated under the Securities Act, and any
applicable state securities or blue sky laws.


SECTION 5. Representations and Warranties of SMHG. SMHG hereby represents and
warrants to the Salient Parties, Advisors and Capital as follows:


5.1 Accredited Investor. SMHG: (a) is an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities act and is knowledgeable,
sophisticated, and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the acquisition of a beneficial interest in the
Transferred Interests (through its ownership of Newco and Newco GP), and has
requested, received, reviewed, and understood all information it deems relevant
in making an informed decision regarding such acquisition; (b) acknowledges that
the transfer of the Transferred Interests pursuant to this Agreement has not
been reviewed by the Commission or any state regulatory authority; (c) is
acquiring the common equity in Newco and Newco GP and the Preference Units for
its own account for investment only and with no present intention of reselling
or distributing any of such securities in a manner that would require
registration under the Securities Act and has no arrangement or understanding
with any other persons regarding the distribution of such securities; and (d)
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of such securities except in compliance with the Securities
Act, rules and regulations promulgated under the Securities Act and any
applicable state securities or blue sky laws. SMHG recognizes that an investment
in such securities is speculative and involves a high degree of risk, including
a risk of total loss of SMHG’s investment.
 
20

--------------------------------------------------------------------------------




5.2. Authority, Due Execution, Delivery, and Performance of the Agreement. SMHG
has full right, power, authority and capacity to enter into this Agreement and
to consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.
No consent, approval, authorization, or other order of any court, regulatory
body, administrative agency or other governmental body that has not been
obtained is required on the part of SMHG for the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement. Upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of SMHG enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
There is not in effect any order enjoining or restraining SMHG from entering
into or engaging in any of the transactions contemplated by this Agreement.


5.3.  Organization and Existence. SMHG is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas and has all
requisite corporate power and authority to carry on its business as now
conducted. SMHG has delivered to Salient Partners and the Principals a true and
correct copy of its Articles of Incorporation and By-laws.


5.4.  Capitalization. The authorized capital stock of SMHG consists of (a) 100
million shares of SMHG Stock, of which 16,908,377 shares were validly issued and
outstanding and fully paid and nonassessable as of March 31, 2003, and (b) 10
million shares of Preferred Stock, $0.10 par value, of SMHG, none of which are
issued and outstanding. 1,533,340 shares of SMHG Stock are reserved as of March
31, 2003, for issuance upon exercise of outstanding employee and director stock
options granted under SMHG’s stock option plans and stock purchase program.
Except for the foregoing stock options and plans, no subscription, warrant,
option, convertible security, stock appreciation, or other right to purchase or
acquire shares of any class of capital stock of SMHG is authorized or
outstanding, and there is not outstanding any commitment of SMHG or any of its
subsidiaries to issue any shares, warrants, options, pr other such rights or to
distribute to holders of any class of its capital stock any evidences of
indebtedness or assets.
 
21

--------------------------------------------------------------------------------




5.5.  Brokers. SMHG is not a party to or in any way obligated under any contract
or other agreement and there are no outstanding claims against it for the
payment of any broker’s or finder’s fee in connection with the origin,
negotiation, execution or performance of this Agreement.


5.6.  Stock to be Issued. The shares of SMHG Stock to be issued to Salient
Partners and the Principals will, when issued, have been duly and validly
authorized and issued by SMHG and will be fully paid and nonassessable.


5.7.  SEC Filings. SMHG has filed all forms, reports, and documents required to
be filed by it with the Commission since January 1, 2000, and SMHG has made
available to Salient Partners and the Principals true and complete copies of (a)
the Annual Report on Form 10-K of SMHG for the years ended December 31, 2002 and
2001, (b) all other reports (including Current Reports on Form 8-K), statements,
and registration statements filed by SMHG with the Commission since December 31,
2001, and (iii) all Form ADVs, and all amendments thereto, filed by each
subsidiary of SMHG that is registered as an investment Advisor (“SEC Filings”).
The SEC Filings (a) complied when filed in all material respects with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
(b) did not at the time of their filing (or if amended, supplemented, or
superseded by a later filing, on the date of the later filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.


5.8.  Financial Statements. The consolidated balance sheets and consolidated
statements of operations, stockholders’ equity, and cash flows of SMHG and its
subsidiaries included in the SEC Filings (the “SMHG Financial Statements”)
fairly present in all material respects the consolidated financial position of
SMHG and its subsidiaries at their respective dates and the consolidated results
of operations of SMHG and its subsidiaries for the respective periods then
ended, in accordance with GAAP, subject, in the case of unaudited interim
financial statements, to (a) year-end adjustments (which consist of normal
recurring accruals) and (b) the absence of explanatory footnote disclosure
required by GAAP.


5.9. Litigation. Except as disclosed in Schedule 5.9, there is no material
action, suit, litigation, proceeding or governmental investigation pending or
threatened against SMHG or its subsidiaries or the property or business of SMHG
or its subsidiaries, or the transactions contemplated by this Agreement, nor to
the knowledge of SMHG is there any basis for any such action or for any such
claim, and SMHG is not subject to the provisions of any material decree or
judgment of any court or of any governmental agency.
 
22

--------------------------------------------------------------------------------




5.10. Absence of Undisclosed Liabilities. Except as set forth in SMHG Financial
Statements, or in this Agreement or in any Schedule attached to this Agreement
or delivered pursuant hereto, SMHG has no, and none of its assets or properties
are subject to any, liabilities or obligations (accrued, absolute, contingent or
otherwise), other than unsecured expenses and trade accounts payable arising in
the ordinary course of business since December 31, 2002, and federal and state
income and franchise taxes accrued in respect of the operations of the Principal
since December 31, 2002. Except as disclosed to SMHG, SMHG is not in default in
respect of any term or condition of any material indebtedness or liability.


5.11. Other Information. All of the information provided to the Salient Parties,
Advisors or Capital or their respective agents or representatives concerning
SMHG’s suitability to invest in Newco and Newco GP, and the representations and
warranties contained herein, are complete, true, and correct as of the date
hereof, and understands that such parties are relying on the statements
contained herein to establish an exemption from registration under federal and
state securities laws.


5.12. Address. The address set forth in the signature page hereto is SMHG’s true
and correct domicile.


SECTION 5A. Representations and Warranties of SMH with respect to PMT. SMHG
hereby represents and warrants to the Salient Parties as follows:


5A.1. Organization, Existence, and Qualification. PMT is a state trust company
within the meaning of, and chartered under the Texas Finance Code, and is duly
organized, validly existing, and in good standing under the laws of the State of
Texas. PMT has full authority and trust company power to carry on its business
as it is now being conducted and to own, lease, and operate all of its
properties and assets. PMT is duly qualified to do business in each other
jurisdiction in which qualification is required, except where the failure to be
so qualified will not have a Material Adverse Effect (as hereinafter defined).
SMHG has delivered to the Purchaser a true and correct copy of the Articles of
Incorporation and Bylaws of PMT together with all amendments thereto, as in
effect on the date hereof. PMT has taken (and at the Closing New PMT will have
taken) all necessary action (including, without limitation, all necessary
corporate or limited liability company action, as the case may be, of the board
of directors, board of managers, shareholders and/or members, as the case may
be) to authorize the consummation of the transactions contemplated by this
Agreement. Other than the approval of the Department of Banking, no consent,
approval, authorization, or other order of any court, regulatory body,
administrative agency or other governmental body that has not been obtained is
required on the part of PMT or New PMT for the consummation of the transactions
contemplated by the Agreement.
 
5A.2. Outstanding Capital Stock. SMHG owns all of the issued and outstanding
common stock, $1.00 par value (the “PMT Shares”), of PMT. No subscription,
warrant, option, convertible security, or other right (contingent or other) to
purchase or otherwise acquire common stock or other equity interests of PMT is
outstanding on the Closing Date. The outstanding shares of common stock of PMT
have been duly authorized and are validly issued, fully paid, and nonasessable
and have been issued in compliance all applicable securities laws, and were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase such partner interests.
 
23

--------------------------------------------------------------------------------




5A.3. Contribution of PMT Shares. SMHG (i) has not pledged, sold, or encumbered
the PMT Shares to be contributed by SMHG pursuant to this Agreement and the PMT
Shares are free and clear of all liens and encumbrances, (ii) is the owner of
the PMT Shares and has full authority and power to transfer the PMT Shares to be
contributed pursuant to this Agreement to Newco, (iii) has paid in full the
purchase price of the PMT Shares, (iv) has no outstanding obligations to PMT
with respect to PMT Shares, and (v) has full power and authority to enter into
this Agreement and perform the transactions contemplated by this Agreement. No
approval or authority of any person other than the Department of Banking will be
required for the contribution of the PMT Shares as contemplated herein. Such
contribution of the PMT Shares shall be in compliance with all applicable
securities laws.


5A.4. Subsidiaries. PMT has no investments or ownership interests in any
corporations, partnerships, joint ventures, or other business enterprises.


5A.5. No Defaults. PMT is not in violation of or default under any provision of
its Articles of Incorporation, Bylaws, or other organizational documents. To the
best of SMHG’s knowledge, PMT is not in breach of or default with respect to any
provision of any agreement, judgment, decree, order, mortgage, deed of trust,
lease, franchise, license, indenture, permit, or other instrument to which PMT
is a party or by which PMT, or any of its properties are bound; and there does
not exist any state of facts which, with notice or lapse of time or both, would
constitute an event of default as defined in such documents on the part of PMT,
except for such breaches and defaults that individually or in the aggregate
would not have a Material Adverse Effect. PMT is not in violation of (a) any
judgment, order, or decree by which PMT or its properties is bound or (b) any
statute, rule, or regulation of any governmental authority, except for such
violations that individually or in the aggregate would not have a Material
Adverse Effect.


5A.6. No Actions. There are no legal, administrative, or governmental actions,
suits or proceedings, disciplinary proceedings, or investigations of any nature
pending or, to the best knowledge of SMHG, threatened to which PMT is or may be
a party or of which property owned or leased by PMT is or may be subject (except
for litigation that individually or in the aggregate would not have a Material
Adverse Effect); and no material labor problem or labor disturbance by the
employees of PMT exist, or, to the best knowledge of SMHG, is imminent. PMT is
not a party to or subject to the provisions of any injunction, judgment, decree,
memorandum of understanding or similar arrangement, or order of any court,
regulatory body, administrative agency or other governmental body charged with
supervision or regulation of PMT including Department of Banking.


5A.7. Compliance. PMT has not been advised, and has no reason to believe, that
PMT is not conducting business in compliance with all licenses, permits, and
other authorizations material to the conduct of their business and with all
applicable laws, rules, and regulations of the jurisdictions in which it is
conducting business, except where failure to be in compliance would not have a
Material Adverse Effect. No governmental authority has initiated any
administrative proceeding or, to the knowledge of SMHG, investigation into or
related to the business or operations of PMT. There is no unresolved violation,
criticism, or exception made in writing by any governmental agency with respect
to any report or statement by any governmental agency relating to any
examination of PMT.
 
24

--------------------------------------------------------------------------------




5A.8. Financial Statements. SMHG has delivered to Salient Partners accurate and
complete copies of (a) the audited balance sheet of PMT as of December 31, 2002,
and the related audited statements of income, changes in partner’s capital, and
cash flows for the year then ended, and the notes and schedules thereto and
(b) the unaudited balance sheet of PMT as of March 31, 2003, and the related
unaudited statements of income and stockholders’ equity for the three-month
period then ended ((a) and (b) collectively, the “PMT Financial Statements”).
The PMT Financial Statements have been prepared in accordance with the books of
account and records of Salient and generally accepted accounting principles
consistently applied except as otherwise indicated in such statements. The PMT
Financial Statements fairly present the financial position of PMT and the
income, members’ equity, and cash flows of PMT’s business at the dates and for
the periods indicated (subject to normal year-end adjustments in the case of
unaudited interim financial statements), in accordance with GAAP consistently
applied except as otherwise indicated in such statements, and do not omit to
state any information necessary in order to make such financial statements not
materially misleading.


5A.9. Absence of Undisclosed Liabilities. Except as set forth in the PMT
Financial Statements, or in this Agreement or in any Schedule attached to this
Agreement or delivered pursuant hereto, PMT has no, and none of its assets or
properties are subject to any, liabilities or obligations (accrued, absolute,
contingent or otherwise), other than unsecured expenses and trade accounts
payable arising in the ordinary course of business since December 31, 2002, and
state income and franchise taxes accrued in respect of the operations of Salient
since December 31, 2002. Except as disclosed to the Salient Partners, PMT is not
in default in respect of any term or condition of any indebtedness or liability.
There are no facts in existence on the date hereof and known to the SMHG that
might reasonably serve as the basis for any material liabilities or obligations
of PMT not disclosed in this Agreement or in the Schedules attached to this
Agreement or delivered pursuant hereto. 


5A.10. Taxes. PMT filed all federal, state, county and local tax and
informational returns, required to be filed by it, and PMT has paid all taxes
shown to be due by such returns as well as all other taxes, assessments and
governmental charges that have become due or payable, including, without
limitation, all taxes that PMT is obligated to withhold from amounts owing to
employees, creditors and third parties. PMT has established adequate reserves
for all taxes accrued but not yet payable. No audit, action, suit, proceeding,
claim, examination, deficiency, or assessment is currently pending or, to the
best of SMHG’s knowledge, threatened against PMT. There is no tax lien (other
than for current taxes not yet due and payable), whether imposed by a federal,
state, county, or local taxing authority, outstanding against the assets,
properties or business of PMT. No federal income tax returns of PMT are
presently being audited by the Internal Revenue Service and PMT have not
received any notice that any examination is being conducted by the Internal
Revenue Service of the federal income tax returns of PMT for any taxable year.
 
25

--------------------------------------------------------------------------------




5A.11. Properties. PMT, as of the applicable dates referred to therein, good and
marketable title to all the properties and assets reflected as owned by it in
the PMT Financial Statements, subject to no lien, mortgage, pledge, charge or
encumbrance of any kind except (i) those, if any, reflected in the PMT Financial
Statements or listed in Schedule 5A.11, or (ii) those that are not material in
amount and do not adversely affect the use made and currently proposed to be
made of such property by PMT. PMT holds its leased properties under valid and
binding leases. PMT owns or leases all such properties as are necessary to its
operations as now conducted. PMT does not own any real property. Any real
property and facilities held under lease by PMT are held by it under valid,
subsisting, and enforceable leases of which PMT is in compliance.


5A.12.  Intellectual Property.


(a) PMT owns or has the right to use all Intellectual Property Rights used by
PMT for the conduct of its business, which Intellectual Property Rights are the
only Intellectual Property Rights necessary or required for the conduct of their
respective businesses as they are currently being conducted.


(b) PMT is not in default of its obligations to pay royalties or other amounts
to other persons by reason of the ownership or use of any Intellectual Property
Rights used by PMT for the conduct of its business.


(c) No Intellectual Property Right owned by PMT violates or will violate any
license or infringes or will infringe any Intellectual Property Rights of
another. To the best of SMHG’s knowledge, no Intellectual Property Right,
product or service marketed, sold or licensed (as licensor or as licensee) by
PMT, violates or will violate any license or infringes or will infringe any
Intellectual Property Rights of another, nor has PMT received any notice that
any of the Intellectual Property Rights used by PMT for the conduct of its
business, conflicts or will conflict with the rights of others.


(d) There are no claims pending or, to the best of SMHG’s knowledge, threatened
with respect to any Intellectual Property Rights necessary or required for the
conduct of the business of PMT as currently conducted, nor, to the best of PMT’s
knowledge, does there exist any basis therefor.


5A.13. Absence of Certain Changes of Events. Except as set forth in Schedule
5A.13, since December 31, 2002,


(a) there has been no material change in the condition, financial or otherwise,
or operations of PMT,


(b) PMT has not incurred any indebtedness for money borrowed or any material
liability or obligation, contingent or otherwise, except in the ordinary course
of business or entered into any material commitment or other transaction not in
the ordinary course of business,
 
26

--------------------------------------------------------------------------------




(c) there has been no event, occurrence, or development that has resulted or
that could result in a Material Adverse Effect,


(d) PMT has not declared or made any payment or distribution of cash or other
property to its directors or officers (other than in compliance with existing
compensation agreements or incentive option plans), or purchased, redeemed (or
made any agreements to purchase or redeem) any limited partner interest,



 
(e)
PMT has not altered its method of accounting,



(f) PMT has not incurred or become subject to any material claim or material
liability for any damages or alleged damages for any actual or alleged
negligence or other tort or breach of contract,


(g) except in the ordinary course of business and consistent with the past
practice of PMT, PMT has not sold, transferred, or otherwise disposed of, or
agreed to sell, transfer or otherwise dispose of any of its assets, property or
rights or canceled or otherwise terminated, or agreed to cancel or otherwise
terminate, any debts or claims,


(h) PMT has not entered or agreed to enter into any agreement or arrangement
granting any preferential rights to purchase any of its assets, property or
rights, or requiring the consent of any party to the transfer and assignment of
any of such assets, property or rights,


(i) PMT has not made any change in its authorized capital or outstanding
securities,


(j) PMT has not issued, sold, delivered or agreed to issue, sell or deliver any
member interests, bonds or other securities, or granted or agreed to grant any
options, warrants or other rights calling for the issue, sale or delivery
thereof,


(k) PMT has not adopted any new, or made any increase in, any profit sharing,
bonus, deferred compensation, savings, insurance, pension, retirement or other
employee benefit plan, payment or arrangement made to, for or with any of such
officers, directors or salaried employees;


(l) neither PMT nor any employee of PMT has been cited for any violations of the
Texas Finance Code or regulations of the Department of Banking promulgated
thereunder, and


(m) PMT has not entered into any material verbal or written agreement or other
transaction that is not in the ordinary course of business.


5A.14. Furniture and Equipment. Attached hereto as Schedule 5A.14 is a list
setting forth a description of all major items of furniture and equipment owned
or leased by PMT at February 28, 2003. All items of furniture and equipment
reflected on the PMT Financial Statements or Schedule 5A.14 are in good
operating condition and in a state of reasonable maintenance and repair,
ordinary wear and tear excepted, and are free from any known defects except such
as require routine maintenance and such minor defects as do not substantially
interfere with the continued use thereof in the conduct of normal operations.
 
27

--------------------------------------------------------------------------------




5A.15. Material Contracts. Attached hereto as Schedule 5A.15 is a list and brief
description as of the date of this Agreement of certain written or oral leases,
contracts, commitments, agreements, guarantees, and other documents to which PMT
is a party or by which it is bound. Except for contracts and documents listed in
Schedule 5A.15, PMT is not a party to or bound by any written or oral (a)
contract not made in the ordinary course of business; (b) employment contract;
(c) bonus, pension, profit sharing, retirement, hospitalization, insurance or
other plan providing employee benefits; (d) lease with respect to any property,
real or personal, whether as lessor or lessee; (e) continuing contract for the
future purchase of materials, supplies or equipment in excess of the
requirements of its business now booked; (f) contract or commitment for capital
expenditures; (g) contract continuing over a period of more than six months from
its date; (h) contract providing for annual payments in excess of $25,000 or
aggregate payments in excess of $50,000, or (i) contract between any member or
employee of PMT and PMT, (j) promissory note, loan agreement, guarantee or other
contract or commitment for the borrowing of money by PMT, or (k) contract
material or necessary to conduct the operations and business of PMT. A true copy
of each lease, contract, commitment and agreement listed in Schedule 5A.15 has
been furnished to the Salient Parties or made available for review by the
Salient Parties, and, except as otherwise disclosed on Schedule 5A.15, each such
lease, contract, commitment and agreement is in full force and effect and the
parties thereto are not in default thereunder.


5A.16. Employees. Attached hereto as Schedule 5A.16 is a schedule listing the
names and annual rates of compensation of all the present officers, salaried
employees and agents of PMT. Schedule 5a.16 summarizes the bonuses, profit
sharing, incentive, percentage compensation and other like benefits, if any,
paid or payable to such officers, directors, employees and agents for the year
ended December 31, 2002, and for the period from December 31, 2002, to February
28, 2003. Schedule 5a.16 also sets forth all loans and advances (other than
routine travel advances to be repaid or formally accounted for within 60 days)
made by PMT since December 31, 2002, to any director, officer or employee of
PMT, and the current status thereof, whether or not such loan or advance is
presently outstanding.


5A.17. Investment Company, Etc.. PMT is not regulated or required to be
registered as an investment company, commodity trading advisor, commodity pool
operator, futures commission merchant, introducing broker, or transfer agent
under and federal, state, or local statute, laws, rule, or regulation.


5A.18. Insurance. PMT maintains the insurance policies summarized on Schedule
5A.18. To the knowledge of SMHG, all such insurance policies are in full force
and effect.


5A.19. Customer Relationships. PMT is in compliance with the terms of each
contract with any customer to whom PMT provides services (a “Client”), and each
such contract is in full force and effect. There are no disputes pending or, to
SMHG’s knowledge, threatened with any Client under the terms of such contract or
with any former Client. PMT has provided or made available to Salient Partners
true and complete copies of the standard form of all advisory and similar
agreement with Clients. To PMT’s knowledge, except as set forth on Schedule
5A.20, there have been no complaints or disputes with customers that have not
been resolved that are expected to result in a Material Adverse Effect
 
28

--------------------------------------------------------------------------------




5A.20. Questionable Payments. PMT has not made, and SMHG has no knowledge or
information that any director, officer, employee, agent, or other representative
of PMT or any person acting on behalf of any of them has made, directly or
indirectly, any bribes, kickbacks, political contributions with corporate funds,
payments from corporate funds not recorded on the books and records of PMT,
payments from corporate funds that were knowingly and falsely recorded on the
books and records of PMT, payments from corporate funds to governmental
officials in their individual capacities or illegal payments from corporate
funds to obtain or retain business.


5A.21. Transactions with Affiliated Parties. Except as set forth on Schedule
5A.22, PMT has not engaged in any transactions with any Affiliated Party (other
than transactions inherent in the normal capacities of partners, managers,
officers, or employees). Except as set forth in Schedule 5A.21, no Affiliated
Party has any ownership interest, directly or beneficially, in any competitor or
customer of PMT (except with respect to no more than 1% of the issued stock of
any company the securities of which are publicly traded on a national stock
exchange or in the over-the counter market). For purposes of this Section 5A.21,
“Affiliated Party” means the SMHG, directors, employees, officers, and managers
of PMT; any spouse or child of an employee, officer, manager, or director of
PMT; any trust of which any employee, officer, manager, or director of PMT is a
grantor, trustee or beneficiary; any corporation of which any employee, officer,
manager, or director of PMT, or any spouse or child of such employee, officer,
manager or director, is an officer, director or shareholder; or any partnership
of which SMHG, or any employee, officer, manager, or director of PMT is a
partner.


5A.22. Books and Records. The books and records of PMT are in all material
respects complete and correct and have been maintained in accordance with good
business practice and reflect a true record of all meetings or proceedings of
its managers and members.


5A.23. Discretionary Accounts. PMT has operated its investment accounts for
which it has investment discretion in accordance with the investment objectives
and guidelines in effect for each such investment account, except when lack of
compliance would not be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect on PMT.


5A.24. Environmental and Safety Laws. PMT is not in violation of any applicable
statute, law, or regulation relating to the environment or occupational health
and safety, and to its knowledge, no material expenditures are or will be
required in order to comply with any such existing statute, law, or regulation.


SECTION 6. Survival of Representatives and Warranties; Indemnification.
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Salient Parties, Advisors, Capital,
and SMHG herein and in any certificates or documents delivered pursuant hereto
or in connection therewith shall survive following the Closing and shall remain
in full force and effect until March 31, 2005, and shall, with respect to the
Option Closing, remain in full force and effect until the date twelve months
following the Option Closing Date. The maximum liability of each Salient Party
for breaches of representations, warranties, or covenants hereunder shall be
equal to the amount of Purchase Price received by such Salient Party.
 
29

--------------------------------------------------------------------------------




SECTION 6A. Indemnification. The respective indemnification obligations of the
parties are:


6A.1 Indemnification by SMHG. SMHG agrees to pay and to indemnify and hold
harmless and defend each Salient Party and their respective successors and
assigns from and against any and all obligations, claims, liabilities, damages,
penalties, losses, judgments, fines, and reasonable costs and expenses and
disbursements incurred in connection with any investigation or defense of the
foregoing (collectively, “Damages”) caused by or arising out of or in respect
of: (i) any breach or default in the performance by SMHG of any covenant or
agreement of SMHG contained in this Agreement; and (ii) any breach of warranty
or inaccurate or erroneous representation made by an SMHG in Section 5 and 5A of
this Agreement.


6A.2  Indemnification by Principals. Each Principal severally agrees to pay and
to indemnify and hold harmless each Salient Party, SMHG, each other Principal,
and their respective successors and assigns from and against any and all Damages
caused by, arising out of or in respect of: (i) any breach or default in the
performance by the Principal of any covenant or agreement made by the Principal
in this Agreement; or (ii) any breach of warranty or inaccurate or erroneous
representation made by the Principal in Section 4 of this Agreement.


6A.3  Indemnification by the Salient Parties. The Salient Parties jointly and
severally with respect to Salient Partners and the General Partner and severally
with respect to the Principals, agree to pay and to indemnify and hold harmless
and defend SMHG and its successors and assigns from and against any and all
Damages caused by or arising out of or in respect of: (i) any breach or default
in the performance by any Salient Party of any covenant or agreement of such
Salient Party contained in this Agreement; and (ii) any breach of warranty or
inaccurate or erroneous representation made by such Salient Party in Section 4
of this Agreement.
 
30

--------------------------------------------------------------------------------




6A.4 Requests for Indemnification. If any party (an “Indemnified Party”) becomes
aware of a fact, circumstance, claim, situation, demand or other matter for
which it or any other Indemnified Party has been indemnified under this Section
6A (any such item being herein called an “Indemnity Matter”), the Indemnified
Party shall give prompt written notice of the Indemnity Matter to the
Indemnifying Party, requesting indemnification therefor, specifying the nature
of and specific basis for the Indemnity Matter and the amount or estimated
amount thereof to the extent then feasible; provided, however, a failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are actually materially prejudiced
by such failure. The Indemnifying Party shall have the right to assume the
defense or investigation of such Indemnity Matter and to retain counsel and
other experts to represent the Indemnified Party and shall pay the fees and
disbursements of such counsel and other experts. If within 30 days after receipt
of the request (or five days if litigation is pending) the Indemnifying Party
fails to give notice to the Indemnified Party that the Indemnifying Party
assumes the defense or investigation of the Indemnity Matter, an Indemnified
Party may retain counsel and other experts (whose fees and disbursements shall
be at the expense of the Indemnifying Party) to file any motion, answer or other
pleading and take such other action which the Indemnified Party reasonably deems
necessary to protect its interests or those of the Indemnifying Party until the
date on which the Indemnified Party receives such notice from the Indemnifying
Party. If an Indemnifying Party retains counsel and other experts, any
Indemnified Party shall have the right to retain its own counsel and other
experts, but the fees and expenses of such counsel and other experts shall be at
the expense of the Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party mutually agree to the retention of such counsel and other
experts or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the Indemnifying Party and the Indemnified Party
and representation of both parties by the same counsel would, in the opinion of
counsel retained by the Indemnifying Party, be inappropriate due to actual or
potential differing interests between them. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate with the Indemnifying Party and
its counsel in contesting any Indemnity Matter which the Indemnifying Party
defends, or, if appropriate and related to the Indemnity Matter in question, in
making any counterclaim against the person asserting the Indemnity Matter, or
any cross-complaint against any person. No Indemnity Matter may be settled by
the Indemnified Party without the consent of the Indemnifying Party, which
consent will not be unreasonably withheld. Unless the Indemnifying Party agrees
in writing that the Damages to the Indemnified Party resulting from such
settlement are fully covered by the indemnities provided herein and that such
Damages are fully compensable in money, no Indemnity Matter may be settled
without the consent of the Indemnified Party, which consent will not be
unreasonably withheld. Except with respect to settlements entered without the
Indemnified Party’s consent pursuant to the immediately preceding sentence, to
the extent it is determined that the Indemnified Party has no right under this
Section 6A to be indemnified by the Indemnifying Party, the Indemnified Party
shall promptly pay to the Indemnifying Party any amounts previously paid or
advanced by the Indemnifying Party with respect to such matters pursuant to this
Section 6A. After the delivery of a notice of an Indemnity Matter hereunder, at
the reasonable request of the Indemnifying Party the Indemnified Party shall
grant the Indemnifying Party and its representatives full and complete access to
the books, records and properties of the Indemnified Party to the extent
reasonably related to the matters to which the notice relates. The Indemnifying
Party will not disclose to any third person (except its representatives) any
information obtained pursuant to the preceding sentence which is designated as
confidential by the Indemnified Party and which is not otherwise generally
available to the public or not already within the knowledge of the Indemnifying
Party, except as may be required by applicable law. The Indemnifying Party shall
request its representatives not to disclose any such information (unless already
within its knowledge or as may be required by applicable law). All such access
shall be subject to the normal safety regulations of the Indemnified Party, and
shall be granted under conditions that will not unreasonably interfere with the
business and operations of the Indemnified Party.


6A.5 Exclusive Remedy. The indemnification provisions of this Section 6A shall
constitute the parties’ exclusive remedy for breaches of the representations,
warranties, and covenants herein, and shall be subject to the applicable
limitations contained in Section 6.
 
31

--------------------------------------------------------------------------------




SECTION 7. Operations of Advisors, Capital and PMT.
 
7.1 PMT. Commencing on the Closing Date and continuing until the earlier to
occur of: (a) a Change of Control and exercise of the Put Option or Purchase
Option or (b) SMHG or the Salient Parties exercise their buy-sell rights
pursuant to Section 8 hereof (a “Termination Event”), Messrs. Blaisdell,
Linbeck, Sherman, and Radcliffe (“Salient Managers”) will be retained as the
management team for PMT at salaries totaling $620,000 (which aggregate total may
be increased or decreased upon mutual agreement of the Salient Managers and
SMHG), which shall be allocated as salary 29% each to Messrs. Linbeck, Sherman,
and Blaisdell and 13% for Mr. Radcliffe. In addition, until the earlier to occur
of (a) the Contribution (as hereinafter defined) or (b) a Termination Event, the
Salient Parties shall be entitled to receive, as a management fee, an amount
equal to 50% of the annual net income of PMT before provision for taxes
determined in accordance with GAAP; after such Contribution, PMT shall
distribute its distributable cash to Newco and Newco shall distribute the same
to its partners based on their respective ownership percentages (unless the
Management Committee, by majority vote, determines to retain such distributable
cash).
 
7.2 Combination of Operations. Following the Closing and upon receipt of the
approval of the Department of Banking, SMHG shall deliver the shares
representing all of the issued and outstanding capital stock of PMT or, if PMT
has been converted to a limited liability company, shall transfer all member
interests in New PMT to Newco (the “Contribution”). The Contribution shall only
be subject to obtaining the approval of the Department of Banking and shall
occur as soon as practicable upon receipt of such regulatory approval. SMHG and
each agent, officer, and/or representative thereof shall use its or their
commercially reasonable best efforts, and shall cause PMT and New PMT and each
agent, officer, and/or representative thereof to use its or their commercially
reasonable best efforts (in each case including seeking the permission of the
Department of Banking) to gain regulatory approval for the Contribution. Upon
occurrence of the Contribution, the Board of Directors of PMT (or the board of
managers of New PMT, as the case may be) shall be reconstituted to be the same
individuals as the Management Committee.


7.3 Excess Capital. SMHG agrees that cash and cash equivalents and marketable
securities of PMT in excess of the minimum tangible capital requirement imposed
on PMT (or New PMT, if after conversion) by the Department of Banking (“Excess
Capital”) may be expended for acquisitions and expansion subject to the approval
of the Management Committee of Newco GP. SMHG estimates such Excess Capital to
be approximately $2.9 million as of March 31, 2003.


7.4 Distributions. Newco shall make one or more distributions of Distributable
Cash Flow (as defined in the Newco Partnership Agreement) during each fiscal
year. In the event that a super majority of the Management Committee (5 of seven
members or, if the Management Committee is comprised of a greater or lesser
number of members, 67% of the members rounded up or down to the nearest whole
number) recommends retention of all Distributable Cash Flow, then no cash
distributions shall be made; provided, that there shall be at least one
distribution each year at least equal to the taxable income of Newco multiplied
by the highest marginal federal income tax rate.
 
32

--------------------------------------------------------------------------------




7.5 Name Change. Immediately following the Closing, Salient Partners shall
change its name and each of the Salient Parties shall cause each other related
party to change its name so as not to include the name “Salient” and Newco shall
change its name to “Salient Partners, L.P.”


7.6 Services Post Closing. From and after the date of Closing and continuing
through and including a Termination Event in which the Salient Parties acquire
the Newco Group, SMHG, or its successor in interest, shall continue to provide
to the Newco Group the same services that it has historically provided to PMT
consistent with its current practice and for no greater charge that SMHG’s
provides such services to any other subsidiary or division of SMHG, which
services shall include: human resources, accounting support (maintaining the
books and records of the Newco Group and issuing financial statements, etc.),
administrative support, and such other services that SMHG has provided to PMT in
the past.


7.7 Application to Banking Commissioner. As soon as practicable after the
execution of this Agreement, all parties required to do so by the Texas Finance
Code shall prepare and file with the Texas Banking Commissioner an application
under Section 182.302 of the Texas Finance Code seeking approval of the Texas
Banking Commissioner to convert PMT from a trust association organized as a
Texas corporation to a limited trust association organized as a Texas limited
liability company and an application under Section 183.002 of the Texas Finance
Code seeking approval of the Texas Banking Commissioner of any change of control
of PMT that may occur as a result of the contribution of the member interest of
New PMT to Newco, and upon being notified by the Texas Banking Commissioner that
the application is complete, shall either (i) comply with the notice
requirements of Section 183.002(d) of the Texas Finance Code or (ii) request a
waiver of the notice requirements from the Texas Banking Commissioner under
Section 183.002(f) of the Texas Finance Code. Thereafter, the appropriate
parties shall take all such action and shall attend all such hearings and
provide all such information to the Texas Banking Commissioner as the
Commissioner may require in connection with the Commissioner’s consideration of
the applications; provided, however, that nothing in this Section 7.7 shall
require SMHG or PMT to (i) agree to the imposition of any material limitation on
the ability of PMT to conduct its trust business after the Closing in
substantially the same manner as before the Closing or (ii) make any undertaking
relating to PMT or its assets, properties, business, operations or practices
which, in the reasonable judgment of SMHG and Salient Partners would or could
have, after the Closing, a material adverse effect on PMT.


SECTION 8. Buy-Sell Rights. The Newco Partnership Agreement and Newco GP
Regulations, respectively, shall provide that, subsequent to May 1, 2008, either
SMHG or Salient Partners shall have the right, at any time, exercisable by
written notice (the “Offer”) to the other party to buy each other’s ownership
interests in the Newco Group. The Offer shall constitute an offer by the
offeror-party both (a) to sell its interests in the Newco Group and (b) to
purchase the offeree-party’s interest in the Newco Group pursuant to the
following provisions:


8.1 Determination of Price. Following the giving and receipt of an Offer, SMHG
and Salient Partners shall have a period of 30 days to arrive at a mutually
agreeable price for the interest in the Newco Group. If SMHG and Salient
Partners cannot agree on a price within such 30-day period, within 10 Business
Days after the end of the 30-day period SMHG and Salient Partners shall each
select an independent appraiser nationally recognized as qualified to appraise
businesses in the financial services industry, each of whom shall deliver its
appraisal of the Fair Market Value (as hereinafter defined) to an independent
person (to be agreed by SMHG and Salient Partners) within 20 Business Days of
its selection as an appraiser. If the higher appraisal is more than 20% greater
than the lower appraisal, the independent person shall notify SMHG and Salient
Partners and each appraiser of that fact (but not of the amounts). In such a
case, the two appraisers shall within 10 Business Days of such notification from
the independent person agree on a third independent appraiser nationally
recognized as qualified to appraise businesses in the financial services
industry, who shall deliver its appraisal of Fair Market Value to the
independent person within 20 Business Days of the selection of such third
appraiser, and Fair Market Value shall be the median of the three appraisals. If
the higher of the first two appraisals is not more than 20% greater than the
lower of the first two appraisals, Fair Market Value shall be the arithmetic
mean of the first two appraisals and there shall not be any third appraisal. The
independent person shall promptly give written notice of Fair Market Value to
SMHG and Salient Partners.
 
33

--------------------------------------------------------------------------------




8.2 Right of Salient Partners. Following determination of Fair Market Value
pursuant to Section 8.1, Salient Partners shall have the right to buy from SMHG,
and SMHG shall be obligated to sell, its interests in the Newco Group at the
Fair Market Value; provided, however, that the Fair Market Value shall be
appropriately adjusted to reflect the net decline in pre-tax earnings that
result due to the anticipated payment of the SMHG Residual Net Revenues
(hereafter defined). Salient Partners shall have 10 Business Days to exercise
such right by written notice to SMHG. If Salient Partners elects to exercise its
right to purchase SMHG’s interest in the Newco Group, Salient Partners and SMHG
shall, within 45 days after receipt of notice, execute such documents and
instruments reasonable necessary by Salient Partners to sell and transfer SMHG’s
interest in the Newco Group at the purchase price, and the closing of such sale
shall take place on a Business Day not more than 45 calendar days after receipt
of the notice. The purchase price shall be paid 50% in cash and the balance in
the form of a promissory note maturing three years following its date of
issuance and bearing interest at the prime rate of interest published in The
Wall Street Journal. At such closing, SMHG shall sell and transfer its interest
in Newco and Newco GP to Salient Partners free and clear of any liens,
encumbrances, or security interests. In addition to payment of the Fair Market
Value, Newco shall pay to SMHG on a quarterly basis a portion of the management
fees received by Newco or TEF GP with respect to clients of SMHG (other than
existing clients or affiliates of PMT) who invest in The Endowment (Domestic)
Fund, L.P., The Endowment (Exempt) Fund I, L.P., and/or The Endowment (Exempt)
Fund II, L.P. (collectively and taken as a group) equal to the management fees
paid by such persons to Newco or charged by TEF GP multiplied by one (1) minus a
fraction the numerator of which is the general and administrative expenses of
the Newco Group in the 12 months prior to the Offer and the denominator of which
is the revenues of the Newco Group during such time frame (“SMHG Residual Net
Revenues”).


8.3 Right of SMHG. If Salient Partners does not elect to purchase SMHG’s
interests in the Newco Group pursuant to Section 8.2, SMHG shall have the right
to buy from Salient Partners, and Salient Partners shall be obligated to sell,
its interests in the Newco Group at the Fair Market Value. If SMHG elects to
exercise its right to purchase Salient Partner’s interests in the Newco Group,
Salient Partners and SMHG shall, within 45 days after receipt of notice, execute
such documents and instruments reasonable necessary by SMHG or its successor to
sell and transfer Salient Partner’s interests in the Newco Group at the purchase
price, and the closing of such sale shall take place as soon as practicable but
in any event within 45 days after receipt of the notice. The purchase price
shall be paid 50% in cash and the balance in the form of a promissory note
maturing three years following its date of issuance and bearing interest at the
prime rate of interest published by The Wall Street Journal. At such closing,
Salient Partners shall sell and transfer its interest in the Newco Group to SMHG
or its successor free and clear of any liens, encumbrances, or security
interests. In addition, if SMHG or its successor exercises its right to purchase
Salient Partner’s interest, each Principal, who is then employed by the Newco
Group, Advisors, or Capital, agrees to enter into an employment agreement with
SMHG or its successor with a minimum term of two-years (which shall contain a
coterminous non-compete provision) with compensation and upon terms mutually
acceptable to the parties (but in no event shall the compensation be less than
that which was being received by a Principal prior to such date). ). The
purchase of SMHG’s interests by the Salient Parties or the Salient Parties’
interests by SMHG shall be done simultaneously with the purchase of SMHG’s
Interests in TEF GP and TEF LLC or the Salient Parties’ (or, in the case of
Messrs. Linbeck, Sherman and Radcliffe, SEE’s) Interests in TEF GP or TEF LLC,
respectively, pursuant to the terms of the TEF Agreement (with Interests, as
used in this sentence, having the meaning set forth in the TEF Agreement).
 
34

--------------------------------------------------------------------------------




8.4 Fair Market Value. For purposes of this Section 8, “Fair Market Value” shall
mean the fair market value of the Newco Group (collectively and considered as a
whole) as a going concern in a sale on an arm’s length basis between an informed
and willing buyer and an informed and willing seller under no compulsion to buy
or sell, taking into account all the facts and circumstances then prevailing,
including the Newco Group’s consolidated business at the time of valuation,
agreements to which the Newco Group is a party, assuming consummation of the
sale of the Newco Group to a party not affiliated with Salient Partners or SMHG.
For the purposes of determining the Fair Market Value, (a) the Class B Units
shall be valued at the Liquidation Preference, (b) the Fair Market Value shall
be appropriately adjusted to reflect the net decline in pre-tax earnings that
result due to the anticipated payment of the SMHG Residual Net Revenues in the
event that the Salient Parties acquire the Newco Group pursuant to Section 8.2
above, and (c) the Fair Market Value shall be reduced on a dollar for dollar
basis by any amount paid by SMHG pursuant to the TEF Agreement to purchase any
interests in TEF GP or TEF LLC from the Principals (or, in the case of Messrs.
Linbeck, Sherman and Radcliffe, SEE) that SMHG does not already own. Fair Market
Value shall be allocated to the interests in the Newco Group as follows: (a)
first, to the Class B Units and (b) the balance to the remaining interests in
the Newco Group. SMHG and Salient Partners shall pay all costs of the appraisals
performed under Section 8.1 on an equal basis.


SECTION 9.  Right of First Refusal With Respect to Newco Interests. If SMHG or
Salient Partners (a “Selling Partner”) proposes to sell, assign, encumber,
hypothecate, distribute, pledge, convey in trust, give, or otherwise transfer or
dispose of (a “Transfer”) all or any portion of its interests in the Newco
Group, whether voluntarily or involuntarily, then the Selling Partner shall
promptly give written notice (the “Offer Notice”) to the other partners at least
30 days prior to the proposed closing of such Transfer. The Offer Notice shall
describe in reasonable detail the proposed Transfer including, without
limitation, the Percentage Interest and Allocation Ratio of the interest to be
transferred (the “Offered Interest”), the nature of such Transfer, the
consideration to be paid, and the name and address of each prospective purchaser
or transferee. For a period of 30 days following receipt of any Offer Notice,
all partners of the Newco Group that are not the Selling Partner (“Offered
Parties”) shall have the right to purchase all or a portion of the Offered
Interest subject to the Offer Notice. Such purchase right shall be exercised by
written notice signed the other partner and delivered to the Selling Partner
within such 30-day period. The exercising partner shall effect the purchase of
the Offered Interest, including payment of the purchase price, not more than ten
days after delivery of the notice of exercise of the right of first refusal. In
the event that the Selling Partner is a Salient Party, the Offered Interest
shall be first offered to the other Salient Parties until they have been
satisfied (if the other Salient Parties have oversubscribed, then they shall
participate ratably) and, in the event that any Offered Interest remains, SMHG
shall be entitled fulfill its subscription (if any). Upon each such exercise,
the Selling Partner shall deliver to the exercising partner an assignment of the
Offered Interest in such form as may be required to effect the Transfer of the
Offered Interest. The purchase of SMHG’s interests by the Salient Parties or the
Salient Parties’ interests by SMHG shall be done simultaneously with the
purchase of SMHG’s Interests in TEF GP and TEF LLC or the Salient Parties’
Interests in TEF GP or TEF LLC, respectively, pursuant to the terms of the TEF
Agreement (with Interests, as used in this sentence, having the meaning set
forth in the TEF Agreement).
 
35

--------------------------------------------------------------------------------




SECTION 10. Covenants and Additional Agreements. On and after the Closing:


10.1. Corporate Existence. Each of Salient Partners, the General Partner,
Advisors, Capital, PMT, Newco and Newco GP will (and SMHG shall cause PMT to)
take all steps necessary to preserve and continue the corporate, partnership or
limited liability company existence of such parties. Each of such parties will
comply with all applicable laws and regulations, decrees, orders, judgments,
licenses, and permits (“Applicable Laws”), except where non-compliance with such
Applicable Laws would not have a Material Adverse Effect.


10.2 Taxes. Each of Advisors, Capital, PMT, Newco and Newco GP will (and SMHG
shall cause PMT to) promptly pay and discharge all lawful taxes, assessments,
and governmental charges or levies imposed on it or upon its income or profits,
or upon any of its properties, real or personal, before the same shall become in
default, as well as all lawful claims for labor, materials, and supplies or
otherwise which, if unpaid, might become a lien or charge upon its properties or
any part thereof, except where the failure to do so would not have a Material
Adverse Effect; provided, however, that neither Advisors, Capital, PMT, Newco or
Newco GP shall be required to pay or cause to be paid any such tax, assessment,
charge, levy or claim prior to institution of foreclosure proceedings if the
validity thereof shall be contested in good faith by appropriate proceedings and
if such party shall have established reserves deemed by such party to be
adequate with respect to such tax, assessment, charge, levy, or claim.


10.3 Insurance. The Newco Group will maintain liability, property damage, and
insurance on its insurable property against fire and other hazards with
responsible insurance carriers in the relative proportionate amounts consistent
with past practice and usually carried by reasonable and prudent companies
conducting businesses similar to that of such parties, except where the failure
to do so would not have a Material Adverse Effect.
 
36

--------------------------------------------------------------------------------




10.4 Financial Statements and Compliance Certificates. The Newco Group
(including PMT) will keep true books of record and account in which full, true,
and correct entries in accordance with generally accepted accounting principles
will be made of all dealings or transactions in relation to its business and
activities. After the Closing Date until such date on which SMHG or Salient
Partners ceases to own any securities of the Newco Group and the Option
Interests, the Newco Group shall furnish, by email, facsimile or overnight mail,
to each of SMHG and Salient Partners:


(a) commencing with the fiscal quarter ending March 31, 2003, within 30 days
after the end of each quarter, a consolidated balance sheet of the Newco Group
as of the end of such quarter and consolidated statements of operations and cash
flows of the Newco Group for such quarter and for the expired portion of the
then current fiscal year, setting forth comparable figures for the same quarter
and expired portion of the previous fiscal year, and prepared and certified by
the chief financial or accounting officer of Newco, subject to year-end audit
adjustment;


(b) commencing with the fiscal year ending December 31, 2003, within 60 days
after the end of each fiscal year, an audited consolidated balance sheet of the
Newco Group as of the end of such fiscal year and audited consolidated
statements of operations, partner’s capital, and cash flows of the Newco Group
for such fiscal year, setting forth comparable figures for the previous fiscal
year, all reported upon, and certified by, the independent accountants and
registered auditors of the Newco Group; and


(c) any other financial statements or reports as may reasonably be requested by
SMHG or Salient Partners.


10.5 Investment Advisory Agreement Acknowledgements. Upon being notified by SMHG
that it intends to exercise the Purchase Option or its purchase right under
Section 8.2, Advisors agrees to use its commercially reasonable best efforts to
obtain as soon as reasonable practicable (a) any consents of Clients necessary
in connection with the “assignment” of the contracts pursuant to which Advisors
provides investment advisory services to a Client with the meaning of the
Advisers Act (an “Advisory Agreement”) resulting from SMHG’s exercise of the
Purchase Option or purchase right; provided that SMHG agrees that other than
with respect to any Advisory Agreement which by its terms expressly requires
written consent to its assignment, effective consent to such assignment of an
Advisory Agreement may be obtained for all purposes hereunder and under
applicable law by informing such Client of (i) the intention to consummate the
Purchase Option or purchase right, which may result in a deemed assignment of
such Advisory Agreement, (2) Advisors’ intention to continue the advisory
services pursuant to the existing Advisory Agreement with such Client after the
Option Closing Date, and (3) that the consent of such Client will be deemed to
have been granted if such Client continues to accept such advisory services for
at least 40 days after receipt of such notice without termination, and the
consent or approval of all persons party to contract with Advisors, to the
extent such consent or approval is required in order to consummate the Purchase
Option and for Advisors to continue to receive the benefits of such contract.
 
37

--------------------------------------------------------------------------------




10.6 SMHG Capital Incentive Plan Participation. SMHG agrees to permit the
Principals or Newco to purchase shares of SMHG Stock through the Sanders Morris
Harris Group Inc. Capital Incentive Program or any similar plan adopted by SMHG.
Any employee who receives a bonus from Newco may use such bonus to purchase
shares of SMHG Stock at a purchase price equal to 66.67% of an amount equal to
5% of the sum of the closing prices for shares of SMHG Stock as reported by The
Nasdaq Stock Market for the 20 trading days prior to such purchase. In addition,
Salient Partners and the Principals agree that, until the date five years after
the Closing Date, Salient Partners and/or each Principal shall have the option
to purchase shares of SMHG Stock pursuant to the Capital Incentive Program or
otherwise from SMHG in an amount at least equal to 25% of cash distributed (net
of taxes actually paid by Salient Partners or a Principal) to Salient Partners
by Newco or to a Principal by Salient Partners. Shares purchased pursuant to
this Section will vest 50% at the end of the first year, 75% at the end of the
second year, and 100% at the end of the third year.
 
10.7 Registration of SMHG Stock. SMHG shall prior to March 31, 2005, file with
the Commission a registration statement on Form S-3 relating to the issuance of
SMHG Stock to Salient Partners and the Principals pursuant to Section 3.2 and
the resale of such SMHG Stock by Salient Partners and the Principals and use
commercially reasonable efforts to have such registration statement declared
effective on or before such date. In the case of such registration, SMHG will
keep Salient Partners and the Principal reasonably advised in writing as to the
initiation of each registration and as to the completion thereof. At its expense
with respect to any registration statement filed pursuant to this Section 10.7,
SMHG will use its commercially reasonable best efforts to:


(a) prepare and file with the Commission with respect to SMHG Stock, a
registration statement on form S-3 or such other form for which SMHG then
qualifies or which counsel for SMHG shall deem appropriate, and which form shall
be available for the sale of SMHG Stock in accordance with the intended
method(s) of distribution thereof, and use its commercial efforts to cause such
registration statement to become and remain effective at least for a period
ending with the first to occur of (i) the sale of all SMHG Stock covered by the
registration statement or (ii) the availability under Rule 144(e) or 144(k) for
Salient Partners and the Principals to immediately resell all SMHG Stock covered
by the registration statement (in either case, the “Effectiveness Period”);
provided that no later than five business days before filing with the Commission
a registration statement or prospectus or any amendments or supplements thereto,
including documents incorporated by reference after the initial filing of any
registration statement, SMHG shall (i) furnish to one counsel (“Holders
Counsel”) selected by Salient Partners and the Principals copies of all such
documents proposed to be filed (excluding any exhibits other than applicable
underwriting documents), in substantially the form proposed to be filed, which
documents shall be subject to the review of such counsel, and (ii) notify
Salient Partners and the Principals of any stop order issued or threatened by
the Commission and take all reasonable actions required to prevent the entry of
such stop order or to remove it if entered;
 
38

--------------------------------------------------------------------------------




(b) if a registration statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;


(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective during the Effectiveness
Period (but in any event at least until expiration of the 90-day period referred
to in Section 4(3) of the Securities Act and Rule 174 if applicable), and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended method(s) of disposition by the sellers thereof set
forth in such registration statement;


(d) furnish, without charge, to Salient Partners and the Principals such number
of copies of the prospectus included in such registration statement (including
each preliminary prospectus and any other prospectus filed under Rule 424 under
the Securities Act) as such Persons may request, in conformity with the
requirements of the Securities Act;


(e) use its commercially reasonable best efforts to register or qualify SMHG
Stock under such other applicable securities or blue sky laws of such
jurisdictions as Salient Partners and the Principals reasonably request as may
be necessary for the marketability of SMHG Stock (such request to be made by the
time the applicable registration statement is deemed effective by the
Commission); provided that SMHG shall not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph (e), (ii) subject itself to taxation in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction;


(f) promptly notify Salient Partners and the Principals at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event which comes to SMHG’s attention if as a result of
such event the prospectus included in such registration statement contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and SMHG shall promptly prepare and furnish to Salient Partners and the
Principals a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
SMHG’s of such SMHG Stock, such prospectus shall not contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;


(g) comply, and continue to comply during the period that such registration
statement is effective under the Securities Act, in all material respects with
the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission with respect to the disposition of all securities
covered by such registration statement, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act;
 
39

--------------------------------------------------------------------------------




(h) as promptly as practicable after becoming aware of such event, notify
Salient Partners and the Principals of the issuance by the Commission of any
stop order or other suspension of effectiveness of the registration statement at
the earliest possible time; and


(i) use its best efforts to cause SMHG Stock covered by the registration
statement to be quoted on the Nasdaq National Market or such other principal
securities market on which securities of the same class or series issued by SMHG
are then listed or traded.


10.8 Voting of Shares of Newco GP. The Newco GP Regulations shall provide that
until the aggregate purchase price of shares of SMHG Stock purchased by Salient
Partners and the Principals subsequent to the Closing or the distributions of
Newco and Newco GP made to its partners (collectively and taken as a whole)
exceed the Cash Consideration, the following actions shall require the approval
of at least two thirds (5 out of 7) of members of the Management Committee: (a)
the sale or other disposition of all of substantially all of the assets of Newco
or Newco GP, (b) the merger, consolidation, or conversion of Newco or Newco GP
with or into another entity, (c) capital expenditures by Newco or Newco GP in
excess of $200,000, (d) borrowings in excess of a working capital facility of
$500,000.


10.9 Relocation of Offices. The principal executive offices of Newco and Newco
GP (or any subsidiary thereof, including, without limitation, Advisors, Capital,
PMT (whether before or after Contribution)) shall be as determined by a majority
vote of the Executive Committee, provided, however, that in the event that the
Executive Committee determines to relocate the executive offices to 600 Travis,
SMHG shall reimburse Newco and Newco GP for all relocation costs and absorb any
costs and expenses of terminating the existing Salient Partners’ lease and PMT
lease and such expenses shall not be considered and shall be specifically
excluded for the purposes of calculating Fair Market Value, the value of the Put
Option or Purchase Option, or the Allocable Share Amount, except to the extent
such costs and expenses are included in determining SMHG’s net income.


10.10 Commission Recapture. The parties agree that any recapture or commission
rebates paid by Sanders Morris Harris Inc. with respect to investment funds
managed by the Newco Group shall be reduced by 50% of the standard recapture of
commission.


SECTION 11. Expenses. Each party hereto will pay its own expenses in connection
with the transactions contemplated hereby, whether or not such transactions
shall be consummated.
 
40

--------------------------------------------------------------------------------




SECTION 12. Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be delivered by hand, sent
via overnight courier, sent by facsimile, or mailed by first class certified or
registered mail, return receipt requested, postage prepaid:


if to the Salient Parties
or any Principal, to:
Salient Partners, L.P.

4625 San Felipe, Suite 740
Houston, Texas 77027
Facsimile: 713-629-0379
Attn: A. Haag Sherman
 

with a copy to: Jonathan W. DePriest

Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, Texas 77002
Facsimile: (713) 658-2553
 

if to SMHG, to: Sanders Morris Harris Group, Inc.

600 Travis, Suite 3100
Houston, Texas 77002
Attn: Robert E. Garrison II
Facsimile: (713) 993-4617
 

with a copy to: John T. Unger

Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Facsimile: (713) 654-1871


or to such other person at such other place as such party shall designate to the
other parties in writing. If Notices provided in accordance with this Section 12
shall be deemed delivered (i) upon personal delivery with signature required,
(ii) one Business Day after they have been sent to the recipient by reputable
overnight courier service (charges prepaid and signature required) (iii) upon
confirmation, answer back received, of successful transmission of a facsimile
message containing such notice if sent between 9 a.m. and 5 p.m., local time of
the recipient, on any Business Day, and as of 9 a.m. local time of the recipient
on the next Business Day if sent at any other time, or (iv) three Business Days
after deposit in the mail. The term “Business Day” as used in this Section 12
shall mean any day other than Saturday, Sunday or a day on which banking
institutions are not required to be open in the State of Texas.


SECTION 13. Amendment and Waiver. This Agreement may be amended or modified only
upon the written consent of the parties hereto. The rights and obligations of
the of the parties under this Agreement may be waived only with the written
consent of the party from whom such waiver is sought.
 
41

--------------------------------------------------------------------------------




SECTION 14. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


SECTION 15. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


SECTION 16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
choice of law provisions thereof.


SECTION 18. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each party
will be entitled to specific performance of the obligations of each other party
under this Agreement. Each party hereby agrees that, in view of the uniqueness
of the transaction contemplated by this Agreement, monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of the
obligations under this Agreement and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


SECTION 19. Dispute Resolution. 


19.1 Negotiation. Any controversy or claim (“Dispute”) arising out of or
relating to this Agreement shall be set forth in a written notice to the other
party. Upon receipt of the written notice, the parties hereby agree to enter
into a good faith negotiation to resolve the Dispute. If such good faith
negotiation has not resolved the controversy or claim after 30 days, the parties
hereby agree to enter into a formal arbitration proceeding pursuant to paragraph
19.2.


19.2  Arbitration. Any and all Disputes by either party arising from or related
to this Agreement that are not settled pursuant to paragraph 19.1, except
actions arising or requesting equitable or injunctive relief, shall be
determined solely and exclusively by arbitration (“Arbitration”) in accordance
with the Federal Arbitration Act and using the Commercial Arbitration Rules of
the American Arbitration Association (the “AAA”). On any Dispute where the
matter in controversy is less than $100,000, the parties shall us a single
arbitrator. With respect to any Disputes with matters in controversy exceeding
$100,000, if the parties agree on a single arbitrator within 30 days of
commencement of the proceeding, a single arbitrator shall be used. If the
parties do not so agree, a panel of three (3) arbitrators shall be used. Each
party shall choose one (1) arbitrator, and the third arbitrator shall be chosen
by the two (2) arbitrators selected by the parties. If the first two arbitrators
cannot agree within 60 days after commencement of the proceeding upon the
appointment of the third arbitrator, the third arbitrator shall be appointed by
the AAA in accordance with its then existing rules. For purposes of this
paragraph, the “commencement of the proceeding” shall be deemed to be the date
upon which a written demand for arbitration is received by the AAA from one of
the parties. The arbitration hearing will be confidential and will be held in
Houston, Texas. In any arbitration proceeding the parties shall be permitted to
conduct discovery in accordance with the Federal Rules of Civil Procedure. The
arbitrators shall provide the parties with a written opinion in connection with
any award, and the arbitrators’ decision shall be final, binding and may be
entered and enforced in any court judgment of competent jurisdiction.
 
42

--------------------------------------------------------------------------------




19.3 Costs. Each party shall bear its own expenses in connection with
alternative dispute resolution procedures set forth in this paragraph, except
that the parties shall split equally the costs associated with any Arbitration.


19.4 Communications. All communications made in connection with the alternative
dispute resolution procedure set forth in this section shall be treated as
communications for the purposes of settlement and as such shall be deemed to be
confidential and inadmissible in any subsequent litigation by virtue of Rule 408
of the Federal Rules of Evidence.


SECTION 20. Entire Agreement. This Agreement (including the attachments hereto)
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes and is in full substitution for any and all prior oral or
written agreements and understandings between them related to such subject
matter, and neither party hereto shall be liable or bound to the other party
hereto in any manner with respect to such subject matter by any representations,
indemnities, covenants or agreements except as specifically set forth herein.


SECTION 21. Binding Effect; Persons Benefiting; Assignment. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, personal representatives, successors, and assigns. Nothing in
this agreement is intended or shall be construed to confer upon any entity or
person other than the parties hereto and their respective heirs, personal
representatives, successors, and assigns any right, remedy, or claim under or by
reason of this Agreement or any part thereof. This Agreement may not be assigned
by any parties hereto without the prior written consent of each of the other
parties hereto; provided, however, that SMHG may assign its rights hereunder to
a subsidiary of SMHG, directly or indirectly, controlled by SMHG.


SECTION 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but both of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other party.



[Signatures on following page]
 
43

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused this Agreement to be executed by their duly authorized representatives
shown below:

       
SALIENT ADVISORS, L.P.
        By: Salient Partners GP, LLC, general partner  
   
   
  By:   Haag Sherman  

--------------------------------------------------------------------------------

Name: Haag Sherman   Title: Manager

 

       
SALIENT CAPITAL, L.P.
        By: Salient Partners GP, LLC, general partner  
   
   
  By:   Haag Sherman  

--------------------------------------------------------------------------------

Name: Haag Sherman   Title: Manager

 

       
SALIENT PARTNERS, L.P.
        By: Salient Partners GP, LLC, general partner  
   
   
  By:   Haag Sherman  

--------------------------------------------------------------------------------

Name: Haag Sherman   Title: Manager

 

        SALIENT PARTNERS GP, LLC  
   
   
  By:   Haag Sherman  

--------------------------------------------------------------------------------

Name: Haag Sherman   Title: Manager

 

       
THE PRINCIPALS:
                   John A. Blaisdell  

--------------------------------------------------------------------------------

JOHN A. BLAISDELL

 

             Andrew B. Linbeck  

--------------------------------------------------------------------------------

ANDREW B. LINBECK

 
44

--------------------------------------------------------------------------------


 

             J. Matthew Newtown  

--------------------------------------------------------------------------------

J. MATTHEW NEWTOWN

 

             Jeremy L. Radcliffe  

--------------------------------------------------------------------------------

JEREMY L. RADCLIFFE

 

             A. Haag Sherman  

--------------------------------------------------------------------------------

A. HAAG SHERMAN

 

             Adam L. Thomas  

--------------------------------------------------------------------------------

ADAM L. THOMAS

 

        SANDERS MORRIS HARRIS GROUP, INC.   
   
   
  By:   George L. Ball  

--------------------------------------------------------------------------------

Name: George L. Ball   Title: Chairman of the Board



45

--------------------------------------------------------------------------------


     
EXHIBIT A
ASSIGNMENT OF INTERESTS


The undersigned (“Assignor”), the holder of _________________ (the
“Securities”), representing a _____ % Sharing Ratio in ________________________
(the “Company”), for such good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby sell, assign, transfer
and convey the Securities to ______________(“Assignee”), to have and to hold
unto Assignee and its successors and assigns forever.


IN WITNESS WHEREOF, this Assignment has been executed and delivered effective as
of April __, 2003.



     
ASSIGNOR:
       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
46

--------------------------------------------------------------------------------

